Exhibit 10.7

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
November 10, 2014, by and among ANTERO WATER LLC, a Delaware limited liability
company, as assignee of Antero Midstream, LLC and formerly known as Antero
Resources Midstream Operating LLC (the “Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”). 
Unless otherwise expressly defined herein, capitalized terms used but not
defined in this Amendment have the meanings assigned to such terms in the Credit
Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are party to that certain Credit Agreement, dated as of February 28, 2014 (as
the same has been amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof including pursuant to that certain Fourth
Amendment to Credit Agreement effective as of November 7, 2014, the “Existing
Agreement” and as further amended by this Amendment, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Existing Agreement in certain respects as set forth herein and
on the terms and conditions set forth herein and to be effective as of the date
first above written (the “Fifth Amendment Effective Date”; and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to amend the
Existing Agreement as provided herein subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:

 

SECTION 1.                                       Amendments to Credit
Agreement.  Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 2 of this Amendment, and in reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, (a) Antero Midstream LLC and formerly known as Antero Resources
Midstream Operating LLC (“Antero Midstream”) shall be deemed released from the
Existing Agreement pursuant to and in accordance with that certain Assignment,
Assumption and Release Agreement by and among Antero Midstream, as Assignor, and
Antero Water LLC, as Assignee and Antero Water LLC shall be the sole Borrower
under the Credit Agreement, and (b) the Existing Agreement, including the
Schedules and Exhibits thereto, shall be amended effective as of the Fifth
Amendment Effective Date by incorporating the blacklined changes shown on the
marked copy of the Existing Agreement attached hereto as Exhibit A

 

1

--------------------------------------------------------------------------------


 

SECTION 2.                                       Conditions.  The amendments to
the Credit Agreement contained in Section 1 of this Amendment shall be effective
upon the satisfaction of each of the conditions set forth in this Section 2.

 

2.1                               Execution and Delivery.  Each Credit Party,
the Lenders, and the Administrative Agent shall have executed and delivered this
Amendment.

 

2.2                               No Default.  No Default shall have occurred
and be continuing or shall result from the effectiveness of this Amendment.

 

2.3                               Certificates.  The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of this Amendment and the
transactions contemplated hereby and any other legal matters relating to the
Credit Parties, this Amendment or the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

2.4                               Other Documents.  The Administrative Agent
shall have received such other instruments and documents incidental and
appropriate to the transactions provided for herein as the Administrative Agent
or its special counsel may reasonably request, and all such documents shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

SECTION 3.                                       Representations and Warranties
of Credit Parties.  To induce the Lenders to enter into this Amendment, each
Credit Party hereby represents and warrants to the Lenders as follows:

 

3.1                               Reaffirmation of Representations and
Warranties/Further Assurances.  After giving effect to the amendments herein,
each representation and warranty of such Credit Party contained in the Credit
Agreement and in each of the other Loan Documents is true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such date and any representation or warranty which is
qualified by reference to “materiality” or “Material Adverse Effect” is true and
correct in all respects).

 

3.2                               Corporate Authority; No Conflicts.  The
execution, delivery and performance by each Credit Party of this Amendment are
within such Credit Party’s corporate or other organizational powers, have been
duly authorized by necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon any Credit Party or result in the creation or imposition of any Lien upon
any of the assets of any Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

3.3                               Enforceability.  This Amendment constitutes
the valid and binding obligation of the Borrower and each other Credit Party
enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

 

3.4                               No Default.  As of the date hereof, both
before and immediately after giving effect to this Amendment, no Default has
occurred and is continuing.

 

SECTION 4.                                       Miscellaneous.

 

4.1                               Reaffirmation of Loan Documents and Liens. 
Any and all of the terms and provisions of the Credit Agreement and the Loan
Documents shall, except as amended and modified hereby, remain in full force and
effect and are hereby in all respects ratified and confirmed by each Credit
Party.  The Borrower and each Guarantor hereby agrees that the amendments and
modifications herein contained shall in no manner affect or impair the
liabilities, duties and obligations of any Credit Party under the Credit
Agreement and the other Loan Documents or the Liens securing the payment and
performance thereof.

 

4.2                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

4.3                               Legal Expenses.  Each Credit Party hereby
agrees to pay all reasonable fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

 

4.4                               Counterparts.  This Amendment may be executed
in one or more counterparts and by different parties hereto in separate
counterparts each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

4.5                               Complete Agreement.  THIS AMENDMENT, THE
CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

3

--------------------------------------------------------------------------------


 

4.6                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

4.7                               Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of New York.

 

4.8                               Loan Document.  This Amendment shall
constitute a Loan Document for all purposes and in all respects.

 

[Remainder of page intentionally blank.

Signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

 

BORROWER:

 

 

 

ANTERO WATER LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

GUARANTORS:

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Michael A. Kamauf

 

 

Name:

Michael A. Kamauf

 

 

Title:

Authorized Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

Suzanne Ridenhour

 

 

Name:

Suzanne Ridenhour

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Sharada Manne

 

 

Name:

Sharada Manne

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

 

Name:

Michael Willis

 

 

Title:

Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Lara Francis

 

 

Name:

Lara Francis

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Eamon Baqui

 

 

Name:

Eamon Baqui

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name:

Vanessa A. Kurbatskiy

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Victor Ponce de Leon

 

 

Name:

Victor Ponce de Leon

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Masrood Fikree

 

 

Name:

Masrood Fikree

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Devin S. Eaton

 

 

Name:

Devin S. Eaton

 

 

Title:

Relationship Manager

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Matthew Davis

 

 

Name:

Matthew Davis

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name:

Daniel K. Hansen

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Spaight

 

 

Name:

Michael Spaight

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Remy Riester

 

 

Name:

Remy Riester

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ John Frazell

 

 

Name:

John Frazell

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ James Giordano

 

 

Name:

James Giordano

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Daria Mahoney

 

 

Name:

Daria Mahoney

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Richard Antl

 

 

Name:

Richard Antl

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

Name:

John Dravenstott

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

 

Name:

David Montgomery

 

 

Title:

Executive Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Jonathan Luchansky

 

 

Name:

Jonathan Luchansky

 

 

Title:

Assistant Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name:

James D. Weinstein

 

 

Title:

Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Jonathan H Lee

 

 

Name:

Jonathan H Lee

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Gail J. Nofsinger

 

 

Name:

Gail J. Nofsinger

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Rhianna Disch

 

 

Name:

Rhianna Disch

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Steven Smith

 

 

Name:

Steven Smith

 

 

Title:

Director #20290

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Deborah L. Hart

 

 

Name:

Deborah L. Hart

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name:

Shannon Juhan

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name:

Aidan Lanigan

 

 

Title:

SVP

 

 

 

 

 

 

 

By:

/s/ Louis McKinley

 

 

Name:

Louis McKinley

 

 

Title:

VP

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

Compilation through Fourth Amendment

 

NOTE: THIS DOCUMENT WAS PREPARED FOR CONVENIENCE PURPOSES ONLY AND IS NOT A
LEGALLY OPERATIVE AGREEMENT.  REFERENCE SHOULD BE MADE TO THE ORIGINAL CREDIT
AGREEMENT AND THE AMENDMENTS AS THEY ARE THE OPERATIVE LEGAL DOCUMENTS.

 

 

CREDIT AGREEMENT

 

dated as of

 

February 28, 2014

 

among

 

ANTERO MIDSTREAMWATER LLC,

as Borrower,

 

CERTAIN SUBSIDIARIESAFFILIATES OF BORROWER,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

WELLS FARGO BANK, N.A.,

as Syndication Agent,

 

and

 

MUFG UNION BANK, N.A., AND

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Co-Documentation Agents

 

Senior Secured Credit Facility

 

 

J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

First Amendment dated May 5, 2014

Second Amendment dated July 28, 2014

Third Amendment dated October 16, 2014Fourth Amendment dated November 7, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I                                          DEFINITIONS

1

Section 1.01

Defined Terms

1

Section 1.02

Types of Loans and Borrowings

25

Section 1.03

Terms Generally

25

Section 1.04

Accounting Terms; GAAP

26

Section 1.05

Time of Day

26

ARTICLE II                                     THE CREDITS

26

Section 2.01

Commitments

26

Section 2.02

Termination of the Aggregate Commitment and Reduction of the Maximum Facility
Amount

26

Section 2.03

Increases in the Aggregate Commitment

27

Section 2.04

Loans and Borrowings

28

Section 2.05

Requests for Borrowings

29

Section 2.06

Reserved

29

Section 2.07

Funding of Borrowings

30

Section 2.08

Interest Elections

30

Section 2.09

Repayment of Loans; Evidence of Debt

32

Section 2.10

Optional Prepayment of Loans

33

Section 2.11

Mandatory Prepayment of Loans

33

Section 2.12

Fees

35

Section 2.13

Interest

36

Section 2.14

Alternate Rate of Interest

36

Section 2.15

Increased Costs

37

Section 2.16

Break Funding Payments

38

Section 2.17

Taxes

38

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

40

Section 2.19

Mitigation Obligations; Replacement of Lenders

42

Section 2.20

Reserved

43

Section 2.21

Reserved

43

Section 2.22

Defaulting Lenders

43

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE III                                RESERVED

44

Section 3.01

Reserved

44

Section 3.02

Reserved

44

Section 3.03

Reserved

44

Section 3.04

Reserved

44

Section 3.05

Reserved

44

Section 3.06

Reserved

44

ARTICLE IV                                 REPRESENTATIONS AND WARRANTIES

44

Section 4.01

Organization; Powers

44

Section 4.02

Authorization; Enforceability

44

Section 4.03

Governmental Approvals; No Conflicts

45

Section 4.04

Financial Condition; No Material Adverse Change

45

Section 4.05

Intellectual Property

45

Section 4.06

Litigation and Environmental Matters

45

Section 4.07

Compliance with Laws and Agreements

46

Section 4.08

Investment Company Status

46

Section 4.09

Taxes

46

Section 4.10

ERISA

46

Section 4.11

Disclosure

46

Section 4.12

Labor Matters

47

Section 4.13

Capitalization

47

Section 4.14

Margin Stock

47

Section 4.15

Title to Properties; Licenses

47

Section 4.16

Insurance

47

Section 4.17

Solvency

47

Section 4.18

Leases and Contracts; Performance of Obligations

48

Section 4.19

Anti-Corruption Laws and Sanctions

48

ARTICLE V                                      CONDITIONS

49

Section 5.01

Effective Date

49

Section 5.02

Each Credit Event

51

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VI                                 AFFIRMATIVE COVENANTS

51

Section 6.01

Financial Statements; Other Information

51

Section 6.02

Notices of Material Events

52

Section 6.03

Existence; Conduct of Business

53

Section 6.04

Payment of Obligations

53

Section 6.05

Maintenance of Properties; Insurance

53

Section 6.06

Books and Records; Inspection Rights

54

Section 6.07

Compliance with Laws

54

Section 6.08

Use of Proceeds

54

Section 6.09

Security

55

Section 6.10

Reserved

56

Section 6.11

Reserved

56

Section 6.12

Restricted Subsidiaries

56

Section 6.13

Pledged Equity Interests

56

Section 6.14

Reserved

56

Section 6.15

Further Assurances

57

Section 6.16

Reserved

57

Section 6.17

Leases and Contracts; Performance of Obligations

57

ARTICLE VII                            NEGATIVE COVENANTS

57

Section 7.01

Limitation on Indebtedness

57

Section 7.02

Limitation on Liens

57

Section 7.03

Hedging Contracts

57

Section 7.04

Limitation on Mergers, Issuances of Securities

58

Section 7.05

Limitation on Dispositions of Property

58

Section 7.06

Limitation on Dividends and Redemptions

58

Section 7.07

Limitation on Investments and New Businesses

58

Section 7.08

Limitation on Credit Extensions

58

Section 7.09

Transactions with Affiliates

58

Section 7.10

Prohibited Contracts; Negative Pledge

58

Section 7.11

Reserved

59

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.12

Reserved

59

Section 7.13

Reserved

59

ARTICLE VIII                       GUARANTEE OF OBLIGATIONS

59

Section 8.01

Guarantee of Payment

59

Section 8.02

Guarantee Absolute

59

Section 8.03

Guarantee Irrevocable

60

Section 8.04

Reinstatement

60

Section 8.05

Subrogation

60

Section 8.06

Subordination

60

Section 8.07

Setoff

61

Section 8.08

Formalities

61

Section 8.09

Limitations on Guarantee

61

Section 8.10

Keepwell

61

ARTICLE IX                                 EVENTS OF DEFAULT

62

ARTICLE X                                      THE ADMINISTRATIVE AGENT

65

ARTICLE XI                                 MISCELLANEOUS

67

Section 11.01

Notices

67

Section 11.02

Waivers; Amendments

68

Section 11.03

Expenses; Indemnity; Damage Waiver

69

Section 11.04

Successors and Assigns

70

Section 11.05

Survival

74

Section 11.06

Counterparts; Integration; Effectiveness

74

Section 11.07

Severability

75

Section 11.08

Right of Setoff

75

Section 11.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

75

Section 11.10

WAIVER OF JURY TRIAL

76

Section 11.11

Headings

76

Section 11.12

Confidentiality

76

Section 11.13

Interest Rate Limitation

77

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.14

USA PATRIOT Act

77

Section 11.15

Flood Insurance Regulation

78

 

v

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Borrower’s Counsel

Exhibit C – Form of Counterpart Agreement

Exhibit D – Form of Revolving Note

 

SCHEDULES:

 

Schedule 1.01 – Applicable Percentages, Commitments and Maximum Facility Amount

Schedule 4.13 – Capitalization

 

vi

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT dated as of February 28, 2014, among ANTERO MIDSTREAMWATER
LLC, a Delaware limited liability company, formerly known as Antero Resources
Midstream Operating LLC (the “Borrower), CERTAIN SUBSIDIARIESAFFILIATES OF
BORROWER, as Guarantors, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, WELLS FARGO BANK, N.A., as Syndication Agent, and UNION
BANK, N.A., and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means, the acquisition by Borrower or any Restricted Subsidiary of
Borrower, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of providing MidstreamWater Services or the
acquisition by Borrower or any Restricted Subsidiary of Borrower of property or
assets consisting of MidstreamWater Assets.

 

“Act” has the meaning assigned to such term in Section 11.14.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent”  means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.

 

“Administrative Questionnaire”  means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced or increased from time to
time pursuant to Section 2.02 and Section 2.03; provided that such amount shall
not at any time exceed the lesser

 

1

--------------------------------------------------------------------------------


 

of (a) the Net Borrowing Base then in effect and (b) the Maximum Facility
Amount.  As of the Fourth Amendment Effective Date, the Aggregate Commitment is
$600,000,000.200,000,000.

 

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the outstanding principal amount of the Loans of all Lenders as of such date.

 

“Aggregate Unused Commitment”  at any time shall equal the sum of the Unused
Commitments of all the Lenders at such time.

 

“Agreement” means this Credit Agreement, dated as of February 28, 2014, as it
mayand for the avoidance of doubt is the Credit Agreement defined in the Antero
Resources Credit Agreement as the “Midstream Operating Credit Agreement” as the
same has been and may hereafter be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, with respect to the
determination of the Alternate Base Rate, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) at approximately 11:00 a.m. London time on
such day (without any rounding).  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

 

“Antero” means Antero Resources Corporation, a Delaware corporation.

 

“Antero Investment” means Antero Resources Investment LLC, a Delaware limited
liability company.

 

“Antero Midstream”  means Antero Resources Midstream LLC, a Delaware limited
liability company.

 

“Antero Midstream Management”  means Antero Resources Midstream Management LLC,
a Delaware limited liability company.

 

“Antero Resources Agent” means the “Administrative Agent” under and as defined
in the Antero Resources Credit Agreement.

 

“Antero Resources Aggregate Credit Exposure” means, as of any date of
determination, the “Aggregate Credit Exposure”  under and as defined in the
Antero Resources Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Antero Resources Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement, dated as of November 4, 2010, by and among Antero,
certain subsidiaries of Antero as guarantors, the lenders party thereto, and
Antero Resources Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Antero Resources Loan Documents” means the “Loan Documents” under and as
defined in the Antero Resources Credit Agreement.

 

“Antero Resources Obligations” means the “Obligations” under and as defined in
the Antero Resources Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.22(c) only, when a
Defaulting Lender exists, “Applicable Percentage” shall mean the percentage of
the Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.  The initial amount of each Lender’s
Applicable Percentage is as set forth on Schedule 1.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed or agreed to provide
its Commitment, as applicable.  If the Aggregate Commitment has terminated or
expired, the Applicable Percentages shall be determined based upon the Aggregate
Commitment most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base Usage

 

ABR
Spread

 

Eurodollar
Spread

 

Unused
Commitment
Fee
Rate

 

Equal to or greater than 90%

 

1.50

%

2.50

%

.50

%

Equal to or greater than 75% and less than 90%

 

1.25

%

2.25

%

.50

%

Equal to or greater than 50% and less than 75%

 

1.00

%

2.00

%

.50

%

Equal to or greater than 25% and less than 50%

 

0.75

%

1.75

%

.50

%

Less than 25%

 

0.50

%

1.50

%

.375

%

 

3

--------------------------------------------------------------------------------


 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

 

“Approved Fund” has the meaning assigned to such term in Section 11.04.

 

“Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities, LLC in
their respective capacities as joint lead arrangers and joint bookrunners with
respect to the transactions contemplated hereby.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.04), in the form of Exhibit A or any other form approved
by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, provided, further, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement, together with its respective successors and permitted assigns.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, as of any date of determination, the Borrowing Base then
in effect in accordance with the Antero Resources Credit Agreement.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Combined Credit Exposure on such date exceeds the Borrowing Base in effect
on such date; provided, that, for purposes of determining the existence and
amount of any Borrowing Base Deficiency, obligations under any Letter of Credit
will not be deemed to be outstanding to the

 

4

--------------------------------------------------------------------------------


 

extent such obligations are secured by cash in the manner contemplated by
Section 2.06(j) of the Antero Resources Credit Agreement.

 

“Borrowing Base Properties” has the meaning assigned to such term in the Antero
Resources Credit Agreement.

 

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Combined Credit Exposure as of such date,
divided by (ii) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.05.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Obligations” means, with respect to Borrower or any Restricted
Subsidiary, any obligations of such Person owed to any Lender or Affiliate of
any Lender in respect of treasury management arrangements, depositary or other
cash management services, including any treasury management line of credit, in
each case, to the extent permitted under the Antero Resources Credit Agreement.

 

“Change in Law” means (a) the adoption of any law, rule or regulation on the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control” means the occurrence of any of the following events:

 

5

--------------------------------------------------------------------------------


 

(a) Antero ceases to own and control, beneficially and of record, directly or
indirectly, all Equity Interests of Borrower (other than  Midstream Special
Interests as a result of the contribution of Borrower to Antero Resources
Midstream, LLC in connection with the consummation ofpursuant to a Qualified
 IPOWater Dropdown), in each case free and clear of all Liens, other than Liens
in favor of Administrative Agent, for the benefit of Secured
Parties;(b) one-third or more of the directors of Borrower shall consist of
Persons not nominated by Borrower’s Board of Directors (not including as Board
nominees any directors which the Board is obligated to nominate pursuant to
shareholders agreements, voting trust arrangements or similar arrangements); and

 

(cb) the occurrence of a “Change of Control” as such term is defined in any
Indenture.

 

“Charges” has the meaning assigned to such term in Section 11.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means, so long as it is a Lender, each of MUFG Union
Bank, N.A., and Credit Agricole Corporate and Investment Bank, each in its
capacity as a Co-Documentation Agent.

 

“Collateral” means all assets, whether now owned or hereafter acquired by any
Credit Party, in which a Lien is granted or purported to be granted to any
Secured Party as security for any Obligation.

 

“Combined Aggregate Commitments” means, as of any date of determination, the sum
of (a) the Aggregate Commitment, plus (b) the “Aggregate Commitment” under and
as defined in the Antero Resources Credit Agreement.

 

“Combined Credit Exposure” means as of any date and for all purposes, the sum of
(a) the Aggregate Credit Exposure as of such date, plus (b) the Antero Resources
Aggregate Credit Exposure as of such date.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, in an aggregate amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.01, or
in the Assignment and Assumption Agreement pursuant to which such Lender shall
have assumed or agreed to provide its Commitment, as applicable, as such
Commitment may be (a) reduced from time to time pursuant to Section 2.02 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04; provided that any Lender’s Commitment shall
not at any time exceed the lesser of (i) such Lender’s Applicable Percentage of
the Maximum Facility Amount and (ii) such Lender’s Applicable Percentage of the
Net Borrowing Base then in effect; and each Lender’s Applicable Percentage
shall, at all times, be equal to such Lender’s “Applicable Percentage” under and
as defined in the Antero Resources Credit Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

6

--------------------------------------------------------------------------------


 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated Subsidiaries. References herein to a
Person’s consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated Subsidiaries.

 

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be Consolidated with those of such Person in
its Consolidated financial statements in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 6.12.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans.

 

“Credit Parties” means collectively, Borrower and each Guarantor and each
individually, a “Credit Party”.

 

“Crude Oil” means all crude oil and condensate.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, or (ii) pay over to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified Borrower,
the Administrative Agent or any Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by the
Administrative Agent or any Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent or such Lender of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

7

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange,
farm-out, or other disposition (including any sale and leaseback transaction and
any forfeiture) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).

 

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) Antero, Antero Investment or any Affiliates or
Subsidiaries of Antero or Antero Investments, or (ii) any Person organized
outside the United States if Borrower would be required to pay withholding taxes
on interest or principal owed to such Person.

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

 

“Engineered Value” has the meaning assigned to such term in the Antero Resources
Credit Agreement.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, legally enforceable directives or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to human health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines
or penalties), of any Credit Party directly or indirectly resulting from or
arising out of (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
written contract or agreement pursuant to which liability is assumed or imposed
with respect to any of the foregoing in clauses (a) through (d) above.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

8

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Credit Party or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by any Credit Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Credit Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by any Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan to which any
Credit Party or ERISA Affiliate is obligated to contribute is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article IX.

 

“Excluded Swap Obligation” means, with respect to any Guarantor individually
determined on a Guarantor by Guarantor basis, any Swap Obligation if, and to the
extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is

 

9

--------------------------------------------------------------------------------


 

organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 2.17(a), and (d) any
withholding taxes that are imposed by FATCA.

 

“Existing Hedging Contracts” means any Hedging Contracts entered into between
any Credit Party and any Lender Counterparty prior to the Effective Date and in
effect on the Effective Date.

 

“Existing Senior Notes” means, collectively, the (a) $260,000,000 aggregate
principal amount of 7.250% Senior Notes, due 2019, issued by Antero (as
successor by merger to Finco) pursuant to that certain Indenture dated August 1,
2011, (b) $525,000,000 aggregate principal amount of 6.0% Senior Notes, due 2020
issued by Antero (as successor by merger to Finco) pursuant to that certain
Indenture dated November 19, 2012, and (c) $1,000,000,000 aggregate principal
amount of 5.375% Senior notes due 2021 issued by Antero (as successor by merger
to Finco) pursuant to that certain Indenture dated November 5, 2013, and, in
each case with respect to clauses (a) through (c), Guaranteed by Borrower under
and as defined in the Antero Resources Credit Agreement.

 

“FASB” means Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code (and any successor sections
thereto) and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Credit Party.  Any document delivered
hereunder that is signed by a Financial Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Credit Party.

 

“Finco” means Antero Resources Finance Corporation, a Delaware corporation.

 

10

--------------------------------------------------------------------------------


 

“First Amendment Effective Date” means May 5, 2014.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Credit Party is located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fourth Amendment Effective Date” means November 7, 2014.

 

“GAAP”  means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Guarantee”  of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.

 

“Guarantor” means Antero and each of its Restricted Subsidiaries that is a party
hereto or hereafter executes and delivers to the Administrative Agent and the
Lenders, a Counterpart Agreement pursuant to Section 6.12 or otherwise.

 

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, chemicals, industrial, toxic or
hazardous substances or otherwise.

 

“Hedge Modification” means, any amendment, modification, cancellation, sale,
transfer, assignment, early termination, monetization or other disposition by
any Credit Party of any Hedging Contract (including any Existing Hedging
Contract) for Crude Oil, Natural Gas or Natural Gas Liquids.

 

11

--------------------------------------------------------------------------------


 

“Hedging Contract” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Credit Parties shall
be a Hedging Contract.

 

“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Interests of the Credit Parties.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness”  of any Person means, without duplication, (a) all obligations
for borrowed money or evidenced by a bond, debenture, note or similar
instrument, (b) all accounts payable and all accrued expenses, liabilities or
other obligations to pay the deferred purchase price of property or services,
(c) all obligations or liabilities which (i) would under GAAP be shown on such
Person’s balance sheet as a liability, and (ii) are payable more than one year
from the date of creation or incurrence thereof (other than reserves for taxes
and reserves for contingent obligations); (d) all obligations or liabilities
arising under Hedging Contracts (on a net basis to the extent netting is
provided for in the applicable Hedging Contract), including any deferred premium
obligations with respect to floors; (e) all Capital Lease Obligations; (f) all
obligations or liabilities arising under conditional sales or other title
retention agreements; (g) all obligations or liabilities owing under direct or
indirect guaranties of obligations of any other Person or otherwise constituting
obligations to purchase or acquire or to otherwise protect or insure a creditor
against loss in respect of obligations of any other Person (such as obligations
under working capital maintenance agreements, agreements to keep-well, or
agreements to purchase liabilities, assets, goods, securities or services), but
excluding endorsements in the ordinary course of business of negotiable
instruments in the course of collection; (h) all obligations (for example,
repurchase agreements, mandatorily redeemable preferred stock (but not accrued
dividends on preferred stock), and sale/leaseback agreements) consisting of an
obligation to purchase or redeem securities or other property, if such
obligations arise out of or in connection with the sale or issuance of the same
or similar securities or property; (i) all obligations or liabilities with
respect to letters of credit or applications or reimbursement agreements
therefore; (j) all obligations or liabilities with respect to banker’s
acceptances; (k) all obligations or liabilities with respect to payments
received in consideration of oil, gas or other minerals yet to be acquired or
produced at the time of payment (including obligations under “take-or-pay”
contracts to deliver gas in return for payments already received and the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment) or
(l) all obligations or liabilities with respect to other obligations to deliver
goods or services in consideration of advance payments therefore; provided,
however, that the “Indebtedness” of any Person shall not include obligations or
liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
obligations or liabilities are outstanding more than ninety (90) days past the
original invoice or billing date therefor.

 

12

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 11.03(b).

 

“Indenture” means (a) any Indenture described in the definition of Existing
Senior Notes and (b) any indenture by and among any Credit Party, as issuer, and
a trustee, pursuant to which any Senior Notes are issued in accordance with the
Antero Resources Credit Agreement, as the same may be amended, restated,
modified or otherwise supplemented from time to time in accordance with the
Antero Resources Credit Agreement.

 

“Information” has the meaning assigned to such term in Section 11.12.

 

“Interest Election Request”  means a request by Borrower to convert or continue
a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter, and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period”  means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available, twelve months thereafter, as Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.

 

“Law”  means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any

 

13

--------------------------------------------------------------------------------


 

amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

 

“LC Disbursements” has the meaning assigned to such term in the Antero Resources
Credit Agreement.

 

“Lender Counterparty” means any Lender or any Affiliate of a Lender counterparty
to a Hedging Contract with any Credit Party including any Person that was, but
thereafter ceased to be, a Lender or Affiliate of a Lender but only to the
extent of the obligations of any Credit Party to such Person pursuant to a Hedge
Contract entered into at the time such Person was a Lender or an Affiliate of a
Lender.

 

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between any Credit Party
and a Lender Counterparty (including any such obligations under any Existing
Hedging Contracts); provided that if such Lender Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such Lender Counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to the Antero
Resources Credit Agreement and any renewals thereof.

 

“LIBO Rate”  means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, (x) if any LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement and (y) if the LIBO
Screen Rate shall not be available at such time such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. Notwithstanding the
above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

14

--------------------------------------------------------------------------------


 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Documents and any other agreements executed in
connection with this Agreement.

 

“Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50.0%) of the sum of
the Aggregate Credit Exposure and the Aggregate Unused Commitment at such time
or, if the Aggregate Commitment has been terminated, Lenders having Credit
Exposures representing more than fifty percent (50.0%) of the Aggregate Credit
Exposure of all Lenders at such time.

 

“Material Adverse Effect” means a material adverse effect on (a) Antero’s
consolidated financial condition, (b) Antero’s consolidated business, assets, or
operations, considered as a whole, (c) Borrower’s ability to timely pay the
Obligations, or (d) the enforceability of the material terms of any Loan
Documents.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary that owns or holds
assets, properties or interests with an aggregate fair market value greater than
five percent (5%) of the aggregate fair market value of all of the assets,
properties and interests of Borrower and its Restricted Subsidiaries, on a
combined basis.

 

“Material Indebtedness” means the Senior Notes and any other Indebtedness (other
than the Loans), or obligations in respect of one or more Hedging Contracts, of
any Credit Party in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Credit Party in respect of any Hedging Contract at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Credit Party would be required to pay if such Hedging Contract were
terminated at such time.

 

“Maturity Date” means May 12, 2016 the earlier of (a) May 12, 2016 and (b) the
consummation of a Qualified Water Dropdown.

 

“Maximum Facility Amount” means $600,000,000. 500,000,000.

 

“Maximum Liability” has the meaning assigned to such term in Section 8.09.

 

“Maximum Rate” has the meaning assigned to such term in Section 11.13.

 

15

--------------------------------------------------------------------------------


 

“Midstream Assets” means the (a) gathering systems, (b) compressor stations,
(c) fresh water distribution, handling, treating, disposing and sourcing
systems, (d) storage facilities, and (e) processing, dehydrating, fractionating
and treating plants and facilities of the Borrower and its Restricted
Subsidiaries, together with all assets and equipment constituting a part thereof
or necessary for the operation thereof, and all easements, rights of way,
privileges, franchises, tracts of land, surface leases, other interests in land,
pipelines, equipment, permits, contract rights and personal property
constituting a part thereof or necessary for the ownership and operation
thereof.

 

“Midstream Services” means the provision of gathering, compressing,
transporting, terminalling, storing, processing, dehydrating, treating,
fractionating and marketing hydrocarbons and other similar activities, including
fresh water distribution, handling, treating, disposing and sourcing.

 

“Midstream Special Interests” means interests in Antero Midstream not entitled
to distributions and which (i) possess the sole right to cause the consummation
of a Qualified IPO by Antero Midstream and (ii) upon consummation of a Qualified
IPO, shall convert to the non-economic general partner interest and incentive
distribution rights in Antero Midstream following its conversion to a limited
partnership in connection with a Qualified IPO.

 

“Minimum Collateral Amount” means eighty percent (80%) of the Engineered Value
of the Borrowing Base Properties included in the most recent Borrowing Base.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lien
in favor of the Administrative Agent and the Antero Resources Agent, for the
benefit of the Secured Parties (each as defined in this Agreement) and the
Antero Resources Credit Agreement, respectively and subject only to the
Permitted Liens, and the Permitted Liens as defined in the Antero Resources
Credit Agreement.

 

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
assignments, financing statements and other documents, instruments and
agreements evidencing, creating, perfecting or otherwise establishing the Liens
required by Section 6.09. All Mortgages shall be in form and substance
reasonably satisfactory to Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Natural Gas” means all natural gas, distillate or sulphur, and all products
recovered in the processing of natural gas (other than condensate and Natural
Gas Liquids) including coalbed methane gas and casinghead gas.

 

“Natural Gas Liquids” means all natural gas liquids including those recovered in
the production and processing of natural gas, including natural gasoline and
liquefied petroleum gas

 

16

--------------------------------------------------------------------------------


 

(including liquefied butane, propane, iso-butane, normal butane, and ethane
(including such methane allowable in commercial ethane)).

 

“Net Borrowing Base” means, at any date of determination, the sum of (a) the
Borrowing Base then in effect minus, (b) the Aggregate Commitment then in effect
under and as defined in the Antero Resources Credit Agreement.

 

“Net Cash Proceeds” means, (a) with respect to any Disposition of any Borrowing
Base Properties (including any Disposition of Equity Interests of a Borrower or
a Restricted Subsidiary) by Antero or any other Credit Party, the cash proceeds
received in connection with such sale net of (i) all federal, state and local
taxes required to be paid or accrued as a liability under GAAP, (ii)  the
deduction of appropriate amounts to be provided as a reserve, in accordance with
GAAP, for liabilities associated with such Disposition and retained by the
seller thereof, (iii) any amounts held in escrow pending determination of
purchase price adjustment (such amounts to be become Net Cash Proceeds at the
time such amounts are released to Borrower or Restricted Subsidiary), (iv) the
net amount paid after giving effect to all Hedge Modifications effected in
connection with such Disposition and corresponding to the notional volumes of
the Borrowing Base Properties so Disposed and (v) brokerage fees, professional
commissions and other costs and expenses associated therewith, including all
legal, title and recording fees and expenses, (b) with respect to any Permitted
Refinancings or issuance of Senior Notes, the cash proceeds received from such
Permitted Refinancing or issuance of Senior Notes, as the case may be, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses, and (c) with
respect to any Hedge Modification by any Credit Party, the excess, if any, of
(i) the net amount of all cash and cash equivalents received in connection with
all substantially contemporaneous Hedge Modifications (after giving effect to
any netting arrangements), over (ii) the reasonable and documented out-of-pocket
expenses incurred by such Credit Party in connection with such Hedge
Modification.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means (a) any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Lenders or any of them under
any Loan Document, whether for principal, interest, funding indemnification
amounts, fees, expenses, indemnification or otherwise, (b) Lender Hedging
Obligations and (c) Cash Management Obligations; provided; however, that
Obligations of a Credit Party shall not include any Excluded Swap Obligations of
such Credit Party.

 

“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, working, royalty
and overriding royalty interests, mineral interests, leasehold interests,
production payments, operating rights, net profits interests, other non-working
interests, contractual interests, non-operating interests and rights in any
pooled,

 

17

--------------------------------------------------------------------------------


 

unitized or communitized acreage by virtue of such interest being a part
thereof; (b) interests in and rights with respect to Hydrocarbons and other
minerals or revenues therefrom and contracts and agreements in connection
therewith and claims and rights thereto (including oil and gas leases, operating
agreements, unitization, communitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, oil and gas
sales, exchange and processing contracts and agreements and, in each case,
interests thereunder), and surface interests, fee interests, reversionary
interests, reservations and concessions related to any of the foregoing;
(c) easements, rights-of-way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; (d) interests in oil, gas, water, disposal and injection wells,
equipment and machinery (including well equipment and machinery), oil and gas
production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 11.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Holders” means each of (i) Antero, (ii) Warburg Pincus & Co.;
(iii) Paul M. Rady (“Rady”); (iv) Glen C. Warren, Jr. (“Warren”); (v) Rady’s
wife or Warren’s wife; (vi) any lineal descendant of either Rady or Warren;
(vii) the guardian or other legal representative of either Rady or Warren;
(viii)  the estate of either Rady or Warren; (ix) any trust of which at least
one of the trustees is either Rady or Warren, or the principal beneficiaries of
which are any one or more of the Persons referred to in the preceding clauses
(ii) through (viii); (x) any Person that is controlled by any one or more of the
Persons in the preceding clauses (i) through (ix); and (xi) any group (within
the meaning of the Exchange Act) that includes one or more of the Persons

 

18

--------------------------------------------------------------------------------


 

described in the preceding clauses (i) through (ix), provided that such Persons
described in the preceding clauses (i) through (ix) control more than 50% of the
total voting power of such group.

 

“Permitted Investments” means:

 

(a)                                 U.S. Government Securities;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within twelve (12) months from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 and whose long term certificates of deposit are rated
at least Aa3 by Moody’s or AA- by S&P;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in
paragraph (a) above and entered into with a financial institution satisfying the
criteria described in paragraph (c) above; and

 

(e)                                  money market or other mutual funds
substantially all of whose assets comprise securities of the type described in
paragraph (a) through (d) above and that (i) comply with the criteria set forth
in Securities and Exchange Commission Rule 2a-7 under the Investment Company Act
of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Liens” means:

 

(a)                                 statutory Liens for taxes, assessments or
other governmental charges or levies which are not yet delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

 

(b)                                 landlords’, operators’, carriers’,
warehousemen’s, repairmen’s, mechanics’, materialmen’s or other like Liens which
do not secure Indebtedness, in each case only to the extent arising in the
ordinary course of business and only to the extent securing obligations which
are not delinquent or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP;

 

(c)                                  minor defects and irregularities in title
to any property, so long as such defects and irregularities neither secure
Indebtedness nor materially impair the value of such property or the use of such
property for the purposes for which such property is held;

 

(d)                                 deposits of cash or securities to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business;

 

19

--------------------------------------------------------------------------------


 

(e)                                  Liens under the Security Documents and
Liens under the Security Documents (as defined in the Antero Resources Credit
Agreement;

 

(f)                                   with respect only to property subject to
any particular Security Document, Liens burdening such property which are
expressly allowed by such Security Document;

 

(g)                                  contractual Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, service agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or other geophysical permits or agreements, and other
agreements which are usual and customary in the oil and gas business and are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto;

 

(h)                                 Liens on any property or asset acquired,
constructed or improved by any Credit Party, securing Indebtedness permitted
under Section 7.01(g) of the Antero Resources Credit Agreement, which (a) are in
favor of the seller of such property or assets, in favor of the Person
developing, constructing, or improving such asset or property, or in favor of
the Person that provided the funding for the acquisition, development,
construction, repair or improvement cost, as the case may be, of such asset or
property, (b) except for any Sale and Leaseback Transaction permitted under
Section 7.05(f) of the Antero Resources Credit Agreement, are created within 90
days after the acquisition, development, construction, repair or improvement,
(c) secure the purchase price or development, construction, repair or
improvement cost, as the case may be, of such asset or property in an amount up
to 100% of the fair market value of such acquisition, construction or
improvement of such asset or property, and (d) are limited to the asset or
property so acquired, constructed or improved (including the proceeds thereof,
accessions thereto, upgrades thereof and improvements thereto);

 

(i)                                     Liens reserved in oil and gas mineral
leases for bonus or rental payments and for compliance with the terms of such
leases;

 

(j)                                    Liens arising from Uniform Commercial
Code financing statement filings regarding operating leases entered into by
Borrower and the Restricted Subsidiaries in the ordinary course of business;

 

(k)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no

 

20

--------------------------------------------------------------------------------


 

such deposit account is intended by Borrower or any Restricted Subsidiary to
provide collateral to the depository institution;

 

(l)                                     easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any property of
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such property for the purposes of which such
property is held by Borrower or any Restricted Subsidiary or materially impair
the value of such property subject thereto; and

 

(m)                             judgment and attachment Liens not giving rise to
an Event of Default, provided that any appropriate legal proceedings which may
have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced.

 

“Permitted Refinancing” means any Indebtedness of any Credit Party, and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used solely to
extend, refinance, renew, replace, defease or refund, any Senior Notes, in whole
or in part, from time to time; provided that (i) the principal amount of such
Permitted Refinancing (or if such Permitted Refinancing is issued at a discount,
the initial issuance price of such Permitted Refinancing) does not exceed the
principal amount of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus the amount of any premiums, accrued and unpaid
interest, fees and expenses incurred in connection therewith), (ii) such
Permitted Refinancing does not provide for any scheduled repayment, mandatory
redemption or payment of a sinking fund obligation prior to the date that is one
year after the Maturity Date, (iii)  the covenant, default and remedy provisions
of such Permitted Refinancing are not materially more onerous to the Credit
Parties and their respective Subsidiaries than those imposed by the Existing
Senior Notes, (iv)  the mandatory prepayment, repurchase and redemption
provisions of such Permitted Refinancing are not materially more onerous to the
Credit Parties and their respective Subsidiaries than those imposed by the
Existing Senior Notes, (v) the non-default cash interest rate on the outstanding
principal balance of such Permitted Refinancing does not exceed the prevailing
market rate then in effect for similarly situated credits at the time such
Permitted Refinancing is incurred, (vi) such Permitted Refinancing is unsecured,
(vii) no Subsidiary of Antero is required to Guarantee such Permitted
Refinancing unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder, and (viii) to the extent such Permitted
Refinancing is in the form of senior subordinated notes, the subordination
provisions set forth therein are either (x) at least as favorable, taken as a
whole, to the Secured Parties as the subordination provisions contained in the
Senior Notes being refinanced in such Permitted Refinancing or (y) reasonably
satisfactory to the Administrative Agent and the Majority Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

21

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement”  means that certain Third Amended and Restated Pledge and
Security Agreement, dated as of November 10, 2014, in favor of the
Administrative Agent for the benefit of the Secured Parties covering, among
other things, the rights and interests of the Grantors (as defined in the Pledge
Agreement) in the Equity Interests of Borrower and each Restricted Subsidiary
and otherwise in form and substance satisfactory to the Administrative Agent (as
defined in the Antero Resources Credit Agreement).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York, New York, each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE JPMORGAN CHASE
BANK, N.A.’S LOWEST RATE.

 

“Projections” means Borrower and its Consolidated Subsidiaries’ forecasted
(a) balance sheets, (b) profit and loss statements, and (c) cash flow
statements, all prepared on a basis consistent with the historical financial
statements described in Section 4.04 and after giving effect to the
Transactions, together with appropriate supporting details and a statement of
underlying assumptions, and for the period from the Effective Date through
December 31, 2014.

 

“Pro Rata Share” means, with respect to the determination of Borrower’s portion
of any Borrowing Base Deficiency at any time, (i) the Aggregate Credit Exposure
under this Agreement as of such date divided by (ii) the Combined Credit
Exposure.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an Eligible
Contract Participant and can cause another person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified IPO”  means an underwritten public offering pursuant to a
registration statement under the Securities Act that results in aggregate gross
cash proceeds to Antero Midstream of at least $400 million (before underwriting
discounts and commissions and offering expenses).Water Dropdown” means (a) the
Disposition by the Borrower of all of the Borrower’s assets or (b) the
Disposition by Antero of all of the Equity Interests in the Borrower owned by
Antero, in either case, to Antero Midstream Partners, LP or any of its
Subsidiaries.

 

“Register” has the meaning assigned to such term in Section 11.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

22

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the Aggregate Credit Exposure and the Aggregate Unused
Commitment at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Credit Exposure of all Lenders at such time.

 

“Restricted Payment”  means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Scheduled Redetermination” has the meaning assigned to such term under the
Antero Resources Credit Agreement.

 

“Secured Party” means the Administrative Agent, any Lender and any Lender
Counterparty and any other holder of Obligations including any Cash Management
Obligations and Lender Hedging Obligations, to the extent that such Lender
Hedging Obligations were incurred when such Person was a Lender Counterparty.

 

“Security Agreement” means that certain Fourth Amended and Restated Security
Agreement, dated as of November 10, 2014, made by Antero, Borrower and the other
grantors party thereto in favor of the Administrative Agent for the benefit of
the Secured Parties covering, among other things, the rights and interests of
the Grantors (as defined in the Security Agreement) in certain personal
property.

 

23

--------------------------------------------------------------------------------


 

“Security Documents” means collectively, all Guarantees of the Obligations
evidenced by the Loan Documents and all security agreements (including the
Security Agreement), pledge agreements (including the Pledge Agreement),
collateral assignments and other collateral documents, including the Mortgages
covering the Oil and Gas Interests of Antero and the Equity Interests of the
Restricted Subsidiaries of Borrower and other personal property, equipment, and
proceeds of the foregoing, all such documents to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Senior Notes” means the Senior Notes permitted to be incurred in accordance
with the Antero Resources Credit Agreement, including the Existing Senior Notes.

 

“Senior Notes Documents” means any Senior Notes, the related Indenture and any
documents or instruments contemplated by or executed in connection with any of
them, in each case, as amended, modified, supplemented or otherwise restated
from time to time to the extent permitted under Section 7.13 of the Antero
Resources Credit Agreement.

 

“Special Redetermination” has the meaning assigned to such term under the Antero
Resources Credit Agreement.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary”  means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be Consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of Borrower.

 

24

--------------------------------------------------------------------------------


 

“Swap Obligation”  means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap”  within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means, so long as it is a Lender, Wells Fargo Bank, N.A. in
its capacity as Syndication Agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the Loan Documents, the borrowing of Loans, the
use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary that shall be designated an
Unrestricted Subsidiary by Borrower in the manner provided below and (b) any
Subsidiary of an Unrestricted Subsidiary. Borrower may designate any Subsidiary
(including any newly acquired or newly formed Subsidiary) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries at the time of such
designation or at any time thereafter (i) is a Material Domestic Subsidiary,
(ii) owns or operates any Oil and Gas Interests included in the Borrowing Base
Properties, any Water Assets, or any Midstream Assets or (iii) guarantees, or is
a primary obligor of, any indebtedness, liabilities, or other obligations under
any now existing or hereafter outstanding Senior Notes (or any Permitted
Refinancing thereof).

 

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.

 

“Unused Commitment Fee” has the meaning assigned to such term in Section
2.12(a).

 

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.

 

“Water Assets” means the fresh water distribution systems of Antero conveyed to
Antero Waterthe Borrower or any of its Subsidiaries and any assets related to
fresh water distribution services or other fluid handling activities.

 

“Water Services” means fresh water distribution services or any business or
services substantially related or incidental thereto.

 

25

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means the liability of any Credit Party or ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.02                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or an “ABR Loan”). Borrowings also may be classified
and referred to by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).

 

Section 1.03                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04                             Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if Borrower notifies the Administrative Agent that such
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

Section 1.05                             Time of Day.  Unless otherwise
specified, all references to times of day shall be references to Central time
(daylight or standard, as applicable).

 

ARTICLE II

The Credits

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make one or more Loans to
Borrower from time to time on any Business Day

 

26

--------------------------------------------------------------------------------


 

during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding the lesser of (i) such
Lender’s Applicable Percentage of the Net Borrowing Base then in effect and (ii)
such Lender’s Commitment or (b) the Aggregate Credit Exposure exceeding the
lesser of (i) the Net Borrowing Base then in effect and (ii) the Aggregate
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02                             Termination of the Aggregate Commitment
and Reduction of the Maximum Facility Amount.

 

(a)                                 Unless previously terminated, the Aggregate
Commitment shall terminate on the Maturity Date.

 

(b)                                 Subject to Section 2.03(b), Borrower may at
any time terminate, or from time to time reduce, the Aggregate Commitment;
provided that (i) each reduction of the Aggregate Commitment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Aggregate Commitment if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10 and Section 2.11, the Aggregate Credit Exposure would exceed the
Aggregate Commitment.

 

(c)                                  Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Aggregate Commitment under
paragraph (b) of this Section at least three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Aggregate CommitmentsCommitment
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination of
the Aggregate Commitment shall be permanent.  Any reduction of the Aggregate
Commitment shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

 

Section 2.03                             Increases in the Aggregate Commitment.

 

(a)                                 Notwithstanding anything to the contrary in
Section 11.02(b), if (a) no Default exists as of the date of such increase or
would be caused by such increase and (b) immediately after giving effect to such
increase, (i) the Combined Aggregate Commitments do not exceed the Borrowing
Base then in effect, (ii) the Aggregate Commitment does not exceed the Maximum
Facility Amount, and (iii) the Aggregate Commitment under and as defined in the
Antero Resources Credit Agreement is reduced by an amount equal to the amount of
such increase in the Aggregate Commitment under this Agreement proportionally as
to each Lender under the Antero Resources Credit Agreement, Borrower, with the
consent of the Administrative Agent, may elect to

 

27

--------------------------------------------------------------------------------


 

increase the Aggregate Commitment under this Agreement in a minimum amount of
$50,000,000 and integral multiples of $10,000,000 in excess thereof by providing
written notice of such increase to the Administrative Agent and the effective
date of such proposed increase, which date shall be a Business Day that is not
less than fifteen (15) days after the delivery of such notice to the
Administrative Agent. Subject to the conditions set forth in this Section 2.03,
each Lender shall have the obligation to participate in each increase in the
Aggregate Commitment under this Section 2.03 in accordance with its Applicable
Percentage.  On the date the proposed increase becomes effective, (i) the
Aggregate Commitment automatically and without further action by Borrower, the
Administrative Agent or any Lender shall be increased as set forth in such
written notice of the Borrower by the amount specified in such notice, and (ii)
the Register and Schedule 1.01 shall be amended to reflect the increase in the
Commitment of each Lender.

 

(b)                                 Notwithstanding anything to the contrary
herein, upon the termination of the Aggregate Commitment and the payment in full
of all Obligations (other than (x) contingent obligations and (y) any other
obligations, or liabilities, which by their terms expressly survive the
termination of the Loan Documents), the Commitment of each Lender under the
Antero Resources Credit Agreement shall be increased by the amount of such
Lender’s Commitment under this Agreement immediately prior to such termination
of the Aggregate Commitment and payment in full of such Obligations; provided
that (i) no Default under and as defined in the Antero Resources Credit
Agreement has occurred and is continuing, and (ii) after giving effect to such
increase such Lender’s Commitment under the Antero Resources Credit Agreement
shall not exceed the lesser of (A) such Lender’s Applicable Percentage of the
Maximum Facility Amount (each as defined in the Antero Resources Credit
Agreement) and (B) such Lender’s Applicable Percentage of the Net Borrowing Base
(each as defined in the Antero Resources Credit Agreement).

 

(c)                                  To the extent requested by any Lender and
in accordance with Section 2.16, Borrower shall pay to such Lender, within the
time period prescribed by Section 2.16, any amounts required to be paid by
Borrower under Section 2.16 in the event the payment of any principal of any
Eurodollar Loan or the conversion of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto is required in connection with the
increase of the Aggregate Commitment contemplated by this Section 2.03.

 

Section 2.04 Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment.  Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six (6) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, Borrower shall not be entitled to request, or to elect to convert or
continue, any Eurodollar Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

Section 2.05                           Requests for Borrowings.  To request a
Borrowing, Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon on the date of the proposed
Borrowing (so long as such date is a Business Day).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.04:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one

 

29

--------------------------------------------------------------------------------


 

month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

Section 2.06                             Reserved.

 

(a)                                 Reserved.

 

(b)                                 Reserved.

 

(c)                                  Reserved.

 

(d)                                 Reserved.

 

(e)                                  Reserved.

 

(f)                                   Reserved.

 

(g)                                  Reserved.

 

(h)                                 Reserved.

 

(i)                                     Reserved.

 

(j)                                    Reserved.

 

Section 2.07                             Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m. to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to a deposit account of
Borrower designated in the applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank

 

30

--------------------------------------------------------------------------------


 

compensation or (ii) in the case of Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.08                             Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request; provided that all Borrowings on the Effective Date shall be
ABR Borrowings.  Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.05 if Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administration Agent and
signed by Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.04:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to paragraphs (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

31

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

 

Section 2.09                             Repayment of Loans; Evidence of Debt.

 

(a)                                 Borrower hereby jointly and severally and
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date. 
Upon consummation of the Qualified IPOWater Dropdown, the cash proceeds (after
giving effect to underwriting discounts and the deduction of commissions and
offering expenses) received from such Qualified IPOWater Dropdown shall be used
by the Borrower to repay the then outstanding Obligations (other than (i)
obligations (including contingent reimbursement obligations and indemnity
obligations) which, by their express terms, survive termination of the Midstream
Operating Creditthis Agreement, and (ii) to the extent not paid on the date the
Qualified IPOWater Dropdown is consummated, fees and expenses of counsel to the
Administrative Agent), and to the extent such cash proceeds are insufficient to
pay such Obligations in full, the unpaid amount of such Obligations shall be
deemed to have been repaid pursuant to Section 2.03(bc) of the Antero Resources
Credit Agreement.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any

 

32

--------------------------------------------------------------------------------


 

manner affect the obligation of Borrower to repay the Loans in accordance with
the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in
the form attached hereto as Exhibit D. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payee, to such payee and its registered assigns).

 

(f)                                   Borrower and each surety, endorser,
guarantor and other party ever liable for payment of any sums of money payable
under this Agreement, jointly and severally waive presentment and demand for
payment, notice of intention to accelerate the maturity, protest, notice of
protest and nonpayment, as to the payments due under this Agreement or any other
Loan Document and as to each and all installments hereunder and thereunder, and
agree that their liability under this Agreement or any other Loan Document shall
not be affected by any renewal or extension in the time of payment hereof, or in
any indulgences, or by any release or change in any security for the payment of
the Obligations, and hereby consent to any and all such renewals, extensions,
indulgences, releases or changes.

 

Section 2.10                             Optional Prepayment of Loans.

 

(a)                                 Borrower shall have the right at any time
and from time to time to prepay, without premium or penalty, any Borrowing in
whole and or in part, in a minimum amount of $1,000,000 and integral multiples
of $1,000,000 subject to prior notice in accordance with paragraph (b) of this
Section 2.10.

 

(b)                                 Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m.
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m. one Business Day
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination or reduction of the
Aggregate Commitment as contemplated by Section 2.02, then such notice of
prepayment may be revoked if such notice of termination or reduction is revoked
in accordance with Section 2.02.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

 

33

--------------------------------------------------------------------------------


 

Section 2.11                             Mandatory Prepayment of Loans.

 

(a)                               In the event a Borrowing Base Deficiency
exists as a result of a Scheduled Redetermination or Special Redetermination of
the Borrowing Base, Borrower and Antero shall, within thirty (30) days after
written notice from the Administrative Agent to Antero of such Borrowing Base
Deficiency, take any of the following actions or a combination thereof to
eliminate the Borrowing Base Deficiency:

 

(i)                                     prepay, without premium or penalty, the
principal amount of the Loans (and after all Loans are repaid in full, provide
cash collateral in accordance with Section 2.06(j) of the Antero Resources
Credit Agreement) representing Borrower’s Pro Rata Share of the Combined Credit
Exposure in an amount sufficient to eliminate Borrower’s Pro Rata Share of such
Borrowing Base Deficiency, such prepayment to be made in full on or before the
30th day after Borrower’s receipt of notice of such Borrowing Base Deficiency;

 

(ii)                                  notify the Administrative Agent that it
intends to prepay, without premium or penalty (but subject to any funding
indemnification amounts required by Section 2.16), an amount sufficient to
eliminate Borrower’s Pro Rata Share of such Borrowing Base Deficiency in not
more than six (6) equal monthly installments plus accrued interest thereon and
make the first such monthly payment on the 30th day after Borrower’s receipt of
notice of such Borrowing Base Deficiency and the subsequent installments to be
due and payable at one month intervals thereafter until such Borrowing Base
Deficiency has been eliminated; or

 

(iii)                               give notice to Administrative Agent that
Borrower desire to provide Administrative Agent with deeds of trust, mortgages,
security agreements, financing statements and other security documents in form
and substance satisfactory to Administrative Agent, granting, confirming, and
perfecting first and prior Liens or security interests in collateral acceptable
to Required Lenders, to the extent needed to cover the Minimum Collateral Amount
(as they in their reasonable discretion deem consistent with prudent oil and gas
banking industry lending standards at the time) to an amount which eliminates
Borrower’s Pro Rata Share of such Borrowing Base Deficiency, and then provide
such security documents within thirty (30) days after Borrower’s receipt of
notice of such Borrowing Base Deficiency.  If Required Lenders determine that
the giving of such security documents will not serve to eliminate such Borrowing
Base Deficiency, then, within five (5) Business Days after receiving notice of
such determination from Administrative Agent, Borrower will make the prepayments
specified in paragraph (ii) of this clause (a), including the payments which
would have previously been made but for its election under this paragraph (iii)
on the preceding 30th day.

 

(b)                                 [Reserved].

 

34

--------------------------------------------------------------------------------


 

(c)                                  If Antero or any Restricted Subsidiary of
Antero Disposes of any Borrowing Base Properties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary permitted pursuant to
Section 7.05 or otherwise), Borrower shall prepay the Loans (and after all Loans
are repaid in full, provide cash collateral in accordance with Section 2.06(j)
of the Antero Resources Credit Agreement to the extent necessary to eliminate
Borrower’s Pro Rata Share of any Borrowing Base Deficiency that may exist or
that may have occurred as a result of such Disposition) on the next Business Day
following the day Antero or any Restricted Subsidiary of Antero receives the Net
Cash Proceeds from such Disposition.

 

(d)                                 If Antero or any Restricted Subsidiary of
Antero enters into a Hedge Modification, Borrower shall prepay the Loans (and
after all Loans are repaid in full, provide cash collateral in accordance with
Section 2.06(j) of the Antero Resources Credit Agreement) to the extent
necessary to eliminate Borrower’s Pro Rata Share of any Borrowing Base
Deficiency that may exist or that may have occurred as a result of such Hedge
Modification on the next Business Day following the day Antero or any Restricted
Subsidiary of Antero receives the Net Cash Proceeds from such Hedge Modification
(or in the case of any Hedge Modification entered into by any Credit Party
pursuant to Section 7.03(b)(z) of the Antero Resources Credit Agreement, on the
next Business Day following the day Antero or any Restricted Subsidiary of
Antero receives notice from the Administrative Agent of the amount of any
adjustment to the Borrowing Base made by the Administrative Agent or the
Required Lenders, as applicable, pursuant to Section 7.03(b)(z)(ii) of the
Antero Resources Credit Agreement).

 

(e)                                  Each prepayment of principal under this
section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid.  Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

 

Section 2.12                             Fees.

 

(a)                                 Borrower agrees to pay to the Administrative
Agent, for the account of each Lender, an unused commitment fee (the “Unused
Commitment Fee”) equal to the Applicable Rate for Unused Commitment Fees times
the daily average of the Aggregate Unused Commitment.  Such Unused Commitment
Fee shall be calculated on the basis of a year consisting of 360 days.  The
Unused Commitment Fee shall be payable in arrears on the last day of March,
June, September and December of each year, commencing with the first such date
to occur after the Effective Date, and on the Maturity Date for any period then
ending for which the Unused Commitment Fee shall not have been theretofore
paid.  In the event the Aggregate Commitment terminates on any date other than
the last day of March, June, September or December of any year, Borrower agrees
to pay to the Administrative Agent, for the account of each Lender, on the date
of such termination, the pro rata portion of the Unused Commitment Fee due for
the period from the last day of the immediately preceding March, June, September
or December, as the case may be, to the date such termination occurs.

 

(b)                                 Reserved.

 

35

--------------------------------------------------------------------------------

 


 

(c)                                  Reserved.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of Unused Commitment Fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.

 

Section 2.13                             Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, two percent (2%) plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, two percent (2%) plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Aggregate Commitment and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period at
a time when no Borrowing Base Deficiency exists), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

36

--------------------------------------------------------------------------------


 

Section 2.14                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining (including, without limitation,
by means of an Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 2.15                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time

 

37

--------------------------------------------------------------------------------


 

to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error.  Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by Borrower pursuant to
Section 2.19, then, in any such event, Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to Borrower and shall be conclusive absent manifest error.  Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

38

--------------------------------------------------------------------------------


 

Section 2.17                             Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 In addition, Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Borrower shall indemnify the Administrative
Agent and each Lender within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender on or with respect to any payment by or on
account of any obligation of Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender or by the Administrative Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by Borrower as will permit such payments
to be made without withholding or at a reduced rate.

 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower have paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to Borrower (but only

 

39

--------------------------------------------------------------------------------


 

to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
Borrower, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to Borrower or any other Person.

 

(g)                                  In the case of a Lender that would be
subject to withholding tax imposed by FATCA on payments made on account of any
obligation of Borrower hereunder if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
provide such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower or the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from any such
payments.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, or fees, or of amounts
payable under Section 2.15, Section 2.16 or Section 2.17, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at Mail
Code IL1-0010, 10 South Dearborn, Chicago, Illinois, 60603-2003, and except that
payments pursuant to Section 2.15, Section 2.16, Section 2.17 and Section 11.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest, fees and other Obligations then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in

 

40

--------------------------------------------------------------------------------


 

accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties; provided that, notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, in the event such funds are
received by and available to the Administrative Agent as a result of the
exercise of any rights and remedies with respect to any collateral under the
Security Documents or as a result of any distribution made pursuant to a
bankruptcy proceeding of any Credit Party or any plan of reorganization
confirmed in any such proceeding, such funds shall be applied (A) first and
ratably to any fees and reimbursements due (i) the Administrative Agent
hereunder or under any other Loan Document, and (ii) the Antero Resources Agent
under any Antero Resources Loan Document, (B) then ratably to the payment of
(i) the Obligations (other than Cash Management Obligations) and (ii) the Antero
Resources Obligations (other than Cash Management Obligations under and as
defined in the Antero Resources Credit Agreement), including unreimbursed LC
Disbursements and (x) the Lender Hedging Obligations, and (y) the “Lender
Hedging Obligations” under and as defined in the Antero Resources Credit
Agreement, in each case, until such Obligations, and the Antero Resources
Obligations are paid in full, and (C) then ratably to the payment of (i) Cash
Management Obligations and (ii) the “Cash Management Obligations” under and as
defined in the Antero Resources Credit Agreement.  Notwithstanding the
foregoing, amounts received from any Credit Party that is not an Eligible
Contract Participant shall not be applied to any Excluded Swap Obligations owing
to a Lender Counterparty (it being understood, that in the event that any amount
is applied to Obligations other than Excluded Swap Obligations as a result of
this clause, the Administrative Agent shall make such adjustments as it
determines are appropriate to distributions pursuant to the foregoing clause
(B) from amounts received from Eligible Contract Participants to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in the foregoing clause (B) above by Lender Counterparties
that are the holders of any Excluded Swap Obligations are the same as the
proportional aggregate recoveries with respect to other Obligations pursuant to
the foregoing clause (B) above).  The Administrative Agent shall have no
responsibility to determine the existence or amount of Lender Hedging
Obligations or Cash Management Obligations and may reserve from the application
of amounts under this Section amounts distributable in respect of Lender Hedging
Obligations or Cash Management Obligations until it has received evidence
satisfactory to it of the existence and amount of such Lender Hedging
Obligations or Cash Management Obligations.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the

 

41

--------------------------------------------------------------------------------


 

purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply). Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due.  In such event,
if Borrower have not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)                                  Notwithstanding anything to the contrary
herein, if any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), Section 2.18(d) or Section 11.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any funding obligations of such Lender under
any such Section, in the case of each of clauses (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such

 

42

--------------------------------------------------------------------------------


 

Lender.  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

(c)                                  If (i) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions of this Agreement or any other Loan Document that requires
approval of all of the Lenders, each Lender or each Lender affected thereby
under Section 11.02, the consent of the Required Lenders shall have been
obtained but the consent of one or more such other Lenders (each a
“Non-Consenting Lender”) whose consent is required has not been obtained, or
(ii) any Lender becomes a Defaulting Lender; then Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
elect to replace such Non-Consenting Lender or Defaulting Lender, as the case
may be, as a Lender party to this Agreement in accordance with and subject to
the restrictions contained in, and consents required by Section 11.04; provided
that (x) Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, and
(y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts).  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a consent by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply or, in the case of a Defaulting Lender,
such Lender is no longer a Defaulting Lender.

 

Section 2.20                             Reserved.

 

Section 2.21                             Reserved.

 

43

--------------------------------------------------------------------------------


 

Section 2.22                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender.

 

(a)                                 Fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a).

 

(b)                                 The Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Required Lenders or the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.02), provided that (i) any waiver, consent, amendment or
modification requiring the consent of such Lender or each affected Lender shall
require the consent of such Defaulting Lender, (ii) any waiver, consent,
amendment or modification requiring the consent of each Lender shall require the
consent of such Defaulting Lender (except in respect of any increases in the
Borrowing Base or the Maximum Facility Amount), and (iii) the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender.

 

In the event that the Administrative Agent and Borrower each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

ARTICLE III

Reserved

 

Section 3.01                             Reserved.

 

Section 3.02                             Reserved.

 

Section 3.03                             Reserved.

 

Section 3.04                             Reserved.

 

Section 3.05                             Reserved.

 

Section 3.06                             Reserved.

 

ARTICLE IV
Representations and Warranties

 

Borrower represents and warrants to the Lenders that:

 

Section 4.01                             Organization; Powers.  Each Credit
Party and each Restricted Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and

 

44

--------------------------------------------------------------------------------


 

is qualified to do business in, and is in good standing in, every jurisdiction
where the character of the properties owned or held by it or the nature of the
business transacted by it makes such qualification necessary.

 

Section 4.02                             Authorization; Enforceability.  The
Transactions are within each Credit Party’s corporate, limited liability company
or partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, stockholder action. 
This Agreement has been duly executed and delivered by each Credit Party and
this Agreement and the other Loan Documents, when duly executed are delivered,
constitute the legal, valid and binding obligations of each Credit Party,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 4.03                             Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect or have been made or
to be made in connection with the filing of the Security Documents to secure the
Obligations, (b) will not violate any applicable law or regulation or the
charter, by-laws or other Organizational Documents of Borrower or any Restricted
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement, instrument,
license, order or permit binding upon Borrower or any Restricted Subsidiary or
any of their respective assets, or give rise to a right thereunder to require
any payment to be made by Borrower or any Restricted Subsidiary, and (d) will
not result in the creation or imposition of any Lien on any asset of Borrower
or, any Restricted Subsidiary other than Permitted Liens.

 

Section 4.04                             Financial Condition; No Material
Adverse Change.

 

(a)                                 Borrower has heretofore furnished to the
Lenders (i) the audited Consolidated balance sheet and related statements of
income, members’ equity and cash flows of Antero and its Consolidated
Subsidiaries as of and for the fiscal year ended December 31, 20122013 reported
on by KMPG, LLP, independent public accountants, and (ii) the unaudited
Consolidated balance sheet and related statements of income, members’ equity and
cash flows of Antero and its Consolidated Subsidiaries as of and for the fiscal
quarter ended September 30, 2013,July 31, 2014, certified by its Financial
Officer to the effect that such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Antero and its Consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in paragraph
(ii) above.

 

(b)                                 Since DecemberJuly 31, 2012,2014, no event
or circumstance which has had or could reasonably be expected to have a Material
Adverse Effect has occurred.

 

Section 4.05                             Intellectual Property.  Borrower and
each Restricted Subsidiary owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property

 

45

--------------------------------------------------------------------------------


 

material to its business, and the use thereof by such Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.06                             Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Borrower, threatened against or affecting
Borrower or any Restricted Subsidiary, (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Borrower nor any Restricted Subsidiary, to
Borrower’s knowledge, (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any claim with respect to
any Environmental Liability.

 

Section 4.07                             Compliance with Laws and Agreements. 
Borrower and each Restricted Subsidiary is in compliance with all Laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.08                             Investment Company Status. No Borrower
and no Restricted Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 4.09                           Taxes.  Borrower and each Restricted
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.10                             ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The present
value of all accumulated benefit obligations under each Plan did not, as of the
date of the most recent financial statements reflecting such amounts, exceed by
more than $500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
did not, as of the date of the most recent financial

 

46

--------------------------------------------------------------------------------


 

statements reflecting such amounts, exceed by more than $500,000 the fair market
value of the assets of all such underfunded Plans.

 

Section 4.11                             Disclosure.  Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any Restricted Subsidiary is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  None of the other reports, financial
statements, certificates or other information furnished by or on behalf of
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date made or deemed made;
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time.

 

Section 4.12                             Labor Matters.  There are no strikes,
lockouts or slowdowns against Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of Borrower, threatened that could reasonably be
expected to have a Material Adverse Effect.  The hours worked by and payments
made to employees of Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Law dealing with such
matters to the extent that such violation could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.13                             Capitalization.  Schedule 4.13 lists,
as of the Effective Date, (a) each Subsidiary that is an Unrestricted
Subsidiary, (b) for Borrower, its full legal name, its jurisdiction of
organization and its federal tax identification number, and (c) for each
Restricted Subsidiary, its full legal name, its jurisdiction of organization,
its federal tax identification number and the number of shares of capital stock
or other Equity Interests outstanding and the owner(s) of such shares or Equity
Interests.  As of the Effective Date except for the Midstream Special Interests,
Antero owns all of the issued and outstanding Equity Interests of Borrower.

 

Section 4.14                             Margin Stock.  Neither Borrower nor any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board),
and no part of the proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock.

 

Section 4.15                             Title to Properties; Licenses.  All of
each Credit Party and each Restricted Subsidiary’s material properties and
assets necessary or used in the ordinary conduct of its business, are free and
clear of all Liens, encumbrances, or adverse claims other than Permitted Liens
and free of all impediments to the use of such properties and assets in the
ordinary course of such Person’s business, except that no representation or
warranty, express, implied or statutory, is made with respect to any Midstream
Assets.

 

Section 4.16                             Insurance.  The certificate signed by
the Financial Officer that attests to the existence and adequacy of, and
summarizes, the property and casualty insurance program maintained by the Credit
Parties that has been furnished by Borrower to the Administrative

 

47

--------------------------------------------------------------------------------


 

Agent and the Lenders as of the Effective Date, is complete and accurate in all
material respects as of the Effective Date and demonstrates Borrower’s and the
Restricted Subsidiaries’ compliance with Section 6.05.

 

Section 4.17                             Solvency.

 

(a)                                 Immediately after the consummation of the
Transactions and immediately following the making of the initial Borrowing, if
any, made on the Effective Date and after giving effect to the application of
the proceeds thereof, (1) the fair value of the assets of the Credit Parties on
a combined basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Credit Parties on a combined
basis; (2) the present fair saleable value of the real and personal property of
the Credit Parties on a combined basis will be greater than the amount that will
be required to pay the probable liability of the Credit Parties on a combined
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(3) the Credit Parties on a combined basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (4) the Credit Parties on a
combined basis will not have unreasonably small capital with which to conduct
the businesses in which they are engaged as such businesses are now conducted
and are proposed to be conducted after the date hereof.

 

(b)                                 The Credit Parties do not intend to, and do
not believe that they will, incur debts beyond their ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness.

 

Section 4.18                             Leases and Contracts; Performance of
Obligations.  Borrower has not received a written notice of default under any
leases, contracts, and other agreements that remains uncured that could
reasonably be expected to result in a Material Adverse Effect. Except for any
rents, royalties and other payments that in the aggregate do not exceed
$1,000,000 or are being contested in compliance with Section 6.04, all rents,
royalties and other payments due and payable under such leases, contracts,
servitudes and other agreements, or under any Permitted Liens, or otherwise
attendant to the ownership or operation of any MidstreamWater Assets, have been
properly and timely paid. No Credit Party has received written notice of a
default that remains uncured with respect to its obligations (and no Credit
Party has received written notice of any default by any third party with respect
to such third party’s obligations) under any such leases, contracts, servitudes
and other agreements, or under any Permitted Liens, or otherwise attendant to
the ownership or operation of any part of the MidstreamWater Assets, where such
default could reasonably be expected to materially and adversely affect the
ownership or operation of such MidstreamWater Assets.  No Credit Party is
currently accounting for any royalties, or overriding royalties or other
payments out of production, on a basis (other than delivery in kind) less
favorable to such Credit Party than proceeds received by such Credit Party
(calculated at the well) from sale of production, and no Credit Party has any
liability (or alleged liability) to account for the same on any such less
favorable basis that could reasonably be expected to result in a Material
Adverse Effect.

 

48

--------------------------------------------------------------------------------


 

Section 4.19                             Anti-Corruption Laws and Sanctions. 
Each Credit Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Credit Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Credit Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Credit Party, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Credit Party, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any such Credit Party or
Subsidiary, any agent of such Credit Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds, Transaction or
other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE V

Conditions

 

Section 5.01                             Effective Date.  The obligations of the
Lenders to make Loans shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 11.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Vinson & Elkins LLP, counsel for the
Credit Parties, substantially in the form of Exhibit B, and covering such other
matters relating to the Credit Parties, this Agreement or the Transactions as
the Majority Lenders shall reasonably request.  The Credit Parties hereby
request such counsel to deliver such opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of the Transactions and any
other legal matters relating to the Credit Parties, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of Borrower, confirming that the Credit Parties
have (i) complied with the conditions set forth in paragraphs (a), (b) and
(d) of Section 5.02, (ii) complied with the conditions set forth in paragraph
(k) of this Section 5.01, and (iii) complied with the covenants set forth in
Section 6.05 (and demonstrating such compliance by the attachment of an
insurance summary and insurance certificates evidencing the coverage described
in such summary).

 

49

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent shall have
received the Security Agreement and Pledge Agreement duly executed by all
parties thereto and in form and substance satisfactory to the Administrative
Agent.

 

(f)                                   The Administrative Agent, the Lenders and
the Arrangers shall have received all fees and other amounts due and payable on
or prior to the Effective Date under this Agreement and, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by Borrower hereunder, including all reasonable fees, expenses and
disbursements of counsel for the Administrative Agent to the extent invoiced on
or prior to the Effective Date, together with such additional amounts as shall
constitute such counsel’s reasonable estimate of expenses and disbursements to
be incurred by such counsel in connection with the recording and filing of
Mortgages (and/or amendments to existing Mortgages) and financing statements;
provided, that, such estimate shall not thereafter preclude further settling of
accounts between Borrower and the Administrative Agent.

 

(g)                                  The Administrative Agent shall have
received promissory notes duly executed by Borrower for each Lender that has
requested the delivery of a promissory note pursuant to and in accordance with
Section 2.09(e).

 

(h)                                 In the event any Loans are made on the
Effective Date, the Administrative Agent shall have received a Borrowing Request
acceptable to the Administrative Agent and in accordance with Section 2.05
setting forth the Loans requested by Borrower on the Effective Date, the Type
and amount of each Loan and the accounts to which such Loans are to be funded;
provided that all Borrowings on the Effective Date shall be ABR Borrowings.

 

(i)                                     The Administrative Agent and the Lenders
shall have received the financial statements described in Section 4.04(a) and
the Projections.

 

(j)                                    The Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent, that
effective upon the consummation of the Transactions, the Combined Credit
Exposure will not exceed the Combined Aggregate Commitments.

 

(k)                                 The Administrative Agent shall have received
Mortgages (or amendments to Mortgages), in each case, reasonably satisfactory to
the Administrative Agent with respect to the Borrowing Base Properties, or the
portion thereof and securing all of the Obligations of the Secured Parties, as
required by Section 6.09 and the Secured Parties as defined in the Antero
Resources Credit Agreement.

 

(l)                                     The Administrative Agent shall have
received such financing statements as Administrative Agent shall specify to
fully evidence and perfect all Liens contemplated by the Loan Documents, all of
which shall be filed of record in such jurisdictions as the Administrative Agent
shall require in its sole discretion.

 

(m)                             The Administrative Agent shall have received
such other instruments an documents incidental and appropriate to the
transaction provided for herein as the

 

50

--------------------------------------------------------------------------------


 

Administrative Agent or its special counsel may reasonably request prior to the
Effective Date, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.

 

The Administrative Agent shall notify Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.02) at or prior to 5:00 p.m. on March 4, November 12,
2014 (and, in the event such conditions are not so satisfied or waived, the
Aggregate Commitment shall terminate at such time).

 

Section 5.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, is subject to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date of such Borrowing
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing no Default shall have occurred and be continuing.

 

(c)                                  At the time of and immediately after giving
effect to such Borrowing no Borrowing Base Deficiency exists or would be caused
thereby.

 

(d)                                 At the time of and immediately after giving
effect to such Borrowing no event or circumstance which could reasonably be
expected to have a Material Adverse Effect shall have occurred.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.

 

ARTICLE VI

Affirmative Covenants

 

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, each Credit Party covenants and agrees with the Lenders that:

 

Section 6.01                             Financial Statements; Other
Information.  Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                                 within ninety (90) days after the end of
each fiscal year of Antero, the audited Consolidated balance sheet and related
statements of operations, members’ equity and cash flows of Antero and its
Consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous

 

51

--------------------------------------------------------------------------------


 

fiscal year, all reported on by an independent public accounting firm reasonably
acceptable to Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such Consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Antero and its Consolidated Subsidiaries on a Consolidated basis
in accordance with GAAP consistently applied;

 

(b)                                 within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of Antero, (i) the
Consolidated balance sheet and related statements of operations, member’s equity
and cash flows of Antero and its Consolidated Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, such
Consolidated financial statements shall be certified by Antero’ Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of Antero and its Consolidated Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a certificate in a form reasonably
acceptable to Administrative Agent signed by a Financial Officer of Antero
certifying (i) that he or she has reviewed the Loan Documents and (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;

 

(d)                                 as soon as available, and in any event
within ninety (90) days after the end of each fiscal year, a business and
financial plan for Borrower, together with a capital expenditure schedule for
Borrower (in form consistent with previous business and financial plans
previously provided to Administrative Agent under the Antero Resources Credit
Agreement), setting forth for the first year thereof, monthly or quarterly
financial projections and budgets for Borrower, and thereafter yearly financial
projections and budgets during the Availability Period; and

 

(e)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of any Credit Party, or compliance with the terms of this Agreement,
as the Administrative Agent or any Lender may reasonably request, including,
without limitation, the delivery of consolidating financial statements of Antero
and its Subsidiaries.

 

Section 6.02                             Notices of Material Events.  Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

 

(a)                                 as soon as possible, but in any event within
five (5) days of obtaining knowledge thereof, the occurrence of any Default;

 

(b)                                 as soon as possible, but in any event within
thirty (30) days after the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Credit Party or any Affiliate thereof

 

52

--------------------------------------------------------------------------------


 

that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

(c)                                  as soon as possible, but in any event
within thirty (30) days after becoming aware of the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of Borrower and the
Restricted Subsidiaries in an aggregate amount exceeding $5,000,000;

 

(d)                                 as soon as possible, but in any event within
thirty (30) days after any notice or claim to the effect that any Credit Party
is or may be liable to any Person as a result of the release by any Credit
Party, or any other Person of any Hazardous Material into the environment, which
could reasonably be expected to have a Material Adverse Effect;

 

(e)                                  as soon as possible, but in any event
within thirty (30) days after any notice alleging any violation of any
Environmental Law by any Credit Party, which could reasonably be expected to
result in liability in excess of $5,000,000;

 

(f)                                   as soon as possible, but in any event
within thirty (30) days after the receipt by Borrower or any Restricted
Subsidiary of any management letter or comparable analysis prepared by the
auditors for Borrower or any such Restricted Subsidiary;

 

(g)                                  as soon as possible, but in any event
within thirty (30) days after any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect; and

 

(h)                                 at least twenty (20) Business Days prior to
any changes of any Credit Party’s type of organization or state of formation
under the Uniform Commercial Code.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 6.03                             Existence; Conduct of Business. 
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and will qualify to do business in all
states or jurisdictions where required by law, except where the failure to so
qualify could not reasonably be expected to result in a Material Adverse Change;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.04 of the Antero Resources
Credit Agreement or any sale, conveyance or other transfer permitted under
Section 7.05 of the Antero Resources Credit Agreement.

 

Section 6.04                             Payment of Obligations.  Borrower will,
and will cause each Restricted Subsidiary to, timely pay its obligations,
including Tax liabilities before the same shall become

 

53

--------------------------------------------------------------------------------


 

delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Borrower or
such Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 6.05                             Maintenance of Properties; Insurance. 
Borrower will, and will cause each Restricted Subsidiary and use commercially
reasonable efforts to (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, in accordance with prudent industry standards in the surrounding area
and in compliance in all material respects with all laws and all applicable
contracts, servitudes, leases and agreements, and from time make all appropriate
repairs, renewals and replacements needed to enable the business and operations
carried on in connection therewith to be promptly and advantageously conducted
at all times consistent with such Person’s past practices and (b) (i) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations or (ii) at all times on and after the Effective Date, be listed as a
named insured under insurance policies maintained by Antero and which satisfy
the criteria for insurance described in clause (b)(i) of this Section 6.05. On
or prior to the Effective Date and thereafter, upon request of the
Administrative Agent, Borrower will furnish or cause to be furnished to the
Administrative Agent from time to time a summary of the respective insurance
coverage of Borrower and its Restricted Subsidiaries in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested, will
furnish the Administrative Agent copies of the applicable policies.  Borrower
will cause any insurance policies covering any such property to be endorsed
(x) to provide that such policies may not be cancelled, reduced or affected in
any manner for any reason without ten (10) days prior notice to Administrative
Agent, (y) to name the Administrative Agent as an additional insured (in the
case of all liability insurance policies) and loss payee (in the case of all
casualty and property insurance policies), and (z) to provide for such other
matters as the Lenders may reasonably require.

 

Section 6.06                             Books and Records; Inspection Rights. 
Borrower will, and will cause each Restricted Subsidiary to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Borrower
will, and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.  If no Event of Default exists at the time of any
such visit and inspection, the Administrative Agent will give forty-eight (48)
hours written notice to such Borrower or Restricted Subsidiary prior to such
visit and inspection.

 

Section 6.07                             Compliance with Laws.  Borrower will,
and will cause each Restricted Subsidiary to comply in all material respects
with all Laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property. Each Credit Party will maintain in effect and
enforce policies and procedures designed to ensure compliance by such Credit
Party, its

 

54

--------------------------------------------------------------------------------


 

Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 6.08                             Use of Proceeds.  The proceeds of the
Loans will be used only to (a) pay the fees, expenses and transaction costs of
the Transactions and (b) finance the working capital needs of Borrower,
including capital expenditures, and for general corporate purposes of Borrower
and the Guarantors that are Subsidiaries of the Borrower, in the ordinary course
of business, including the construction, development, operation and maintenance
of the MidstreamWater Assets.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. The Borrower
will not request any Borrowing, and the Borrower shall not use, and shall
procure that its Subsidiaries and its and their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 6.09                             Security.

 

(a)                                 Borrower will cause the Obligations to be
secured by and Antero will execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, (i) Mortgages (or amendments to Mortgages)
together with such other assignments, conveyances, amendments, agreements and
other writings, including, without limitation, UCC-1 and UCC-3 financing
statements (each duly authorized and executed, as applicable) as the
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect, on a pari passu basis with respect to the Obligations and the Antero
Resources Obligations, Liens in Oil and Gas Interests of Antero having an
Engineered Value equal to or greater than the Minimum Collateral Amount and
(ii) security agreements in form and substance reasonably acceptable to the
Administrative Agent (or amendments to security agreements) together with such
other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements (each duly authorized
and executed, as applicable) and control agreements as the Administrative Agent
shall deem necessary or appropriate to grant, evidence and perfect Liens in
certain personal property of Antero or any “Restricted Subsidiary” of Antero
under and as defined in the Antero Resources Credit Agreement, as the case may
be, subject only to Permitted Liens.

 

(b)                                 Borrower and its Restricted Subsidiaries
will execute and deliver to the Administrative Agent, for the benefit of the
Secured Parties security agreements in form and substance reasonably acceptable
to the Administrative Agent (or amendments to security agreements) together with
such other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements (each duly authorized
and executed, as applicable) and control agreements as the Administrative Agent
shall deem necessary or appropriate to grant, evidence and perfect

 

55

--------------------------------------------------------------------------------


 

Liens in certain personal property of Borrower or any Restricted Subsidiary, as
the case may be, subject only to Permitted Liens.

 

(c)                                  Within 15 days after the Effective Date (or
such longer time as acceptable to the Administrative Agent in its sole
discretion), Borrower and each Guarantor agrees to execute and deliver, or cause
to be executed and delivered, such amendments to, or amendment and restatements
of, the Mortgages, in form and substance reasonably satisfactory to the
Administrative Agent, as the Administrative Agent may reasonably require in
connection with the Transactions.

 

(d)                                 So long as any Obligations are outstanding
and the Commitments have not been terminated (other than any provisions of the
Loan Documents which by their terms expressly survive the termination of the
Loan Documents) the Liens and Collateral securing the Antero Resources
Obligations must also secure the Obligations.

 

Section 6.10                             Reserved.

 

Section 6.11                             Reserved.

 

Section 6.12                             Restricted Subsidiaries.  In the event
any Person is or becomes a Restricted Subsidiary, Borrower will (a) promptly
take all action necessary to comply with Section 6.13, (b) promptly take all
such action and execute and deliver, or cause to be executed and delivered, to
the Administrative Agent all such opinions, documents, instruments, agreements,
and certificates similar to those described in Section 5.01(b) and
Section 5.01(c) that the Administrative Agent may reasonably request, and
(c) promptly cause any such Restricted Subsidiary to (i) become a party to this
Agreement, the Security Agreement and the Pledge Agreement and Guarantee the
Obligations by executing and delivering to the Administrative Agent a
Counterpart Agreement in the form of Exhibit C, and (ii) grant to the
Administrative Agent, for the benefit of the Lenders, a Lien on and security
interest in all assets and properties of such Restricted Subsidiary, if any,
required to comply with Section 6.09.  Upon delivery of any such Counterpart
Agreement to the Administrative Agent, notice of which is hereby waived by each
Credit Party, such Restricted Subsidiary shall be a Guarantor and shall be as
fully a party hereto as if such Restricted Subsidiary were an original signatory
hereto.  Each Credit Party expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Credit Party hereunder.  This Agreement shall be fully effective as to any
Credit Party that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Credit Party hereunder. 
With respect to each such Restricted Subsidiary, Borrower shall promptly send to
the Administrative Agent written notice setting forth with respect to such
Person the date on which such Person became a Restricted Subsidiary of the
Borrower, and supplement the data required to be set forth in the Schedules to
this Agreement as a result of the acquisition or creation of such Restricted
Subsidiary; provided that such supplemental data must be reasonably acceptable
to the Administrative Agent and Required Lenders.

 

Section 6.13                             Pledged Equity Interests.  On the date
hereof and at the time hereafter that any Restricted Subsidiary of Borrower is
created or acquired or any Unrestricted Subsidiary becomes a Restricted
Subsidiary, Borrower and the Subsidiaries (as applicable) shall execute and

 

56

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent for the benefit of the Secured Parties, a
pledge agreement (or an amendment or amendment and restatement of the existing
Pledge Agreement), in form and substance reasonably acceptable to the
Administrative Agent, from Borrower and/or the Subsidiaries (as applicable)
covering all Equity Interests owned by Borrower or such Restricted Subsidiaries
in such Restricted Subsidiaries, together with all certificates (or other
evidence acceptable to Administrative Agent) evidencing the issued and
outstanding Equity Interests of each such Restricted Subsidiary of every class
owned by such Credit Party (as applicable) which, if certificated, shall be duly
endorsed or accompanied by stock powers executed in blank (as applicable), as
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect a first priority security interest in the issued and outstanding Equity
Interests owned by Borrower or any Restricted Subsidiary in each Restricted
Subsidiary; provided that in no event shall Borrower or any Restricted
Subsidiary be required to pledge more than sixty-five percent (65%) of the
voting Equity Interests of any Subsidiary that is not a Domestic Subsidiary.

 

Section 6.14                             Reserved.

 

Section 6.15                             Further Assurances.  Borrower agrees to
deliver and to cause each of its Subsidiaries to deliver, to further secure the
Obligations whenever requested by Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
financing statements and other Security Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
and perfecting first and prior liens or security interests in any real or
personal property which is at such time Collateral or which was intended to be
Collateral pursuant to any Security Document previously executed and not then
released by Administrative Agent.

 

Section 6.16                             Reserved.

 

Section 6.17                             Leases and Contracts; Performance of
Obligations.  Each Credit Party will, and will cause each Restricted Subsidiary
to, maintain in full force and effect all leases, contracts, servitudes and
other agreements forming a part of any MidstreamWater Assets, to the extent the
same cover or otherwise relate to such MidstreamWater Assets, and each Credit
Party and each Restricted Subsidiary will timely perform all of its obligations
thereunder.  Each Credit Party and each Restricted Subsidiary will properly and
timely pay all rents, royalties and other payments due and payable under any
such leases, contracts, servitudes and other agreements, or under the Permitted
Liens, or otherwise attendant to its ownership or operation of any
MidstreamWater Assets.

 

ARTICLE VII
Negative Covenants

 

Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Credit Party covenants and agrees with the Lenders that:

 

Section 7.01                             Limitation on Indebtedness.  No Credit
Party will, nor will it permit any of its Restricted Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness except as

 

57

--------------------------------------------------------------------------------


 

otherwise permitted under the Antero Resources Credit Agreement and without
duplication of any such Indebtedness otherwise, incurred, assumed or permitted
to exist.

 

Section 7.02                             Limitation on Liens.  Except for
Permitted Liens, no Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, create, assume or permit to exist any Lien upon any of the
properties or assets which it now owns or hereafter acquires.

 

Section 7.03                             Hedging Contracts.

 

(a)                                 No Credit Party will, nor will it permit any
of its Restricted Subsidiaries to, be a party to or in any manner be liable on
any Hedging Contract except for Hedging Contracts permitted under the Antero
Resources Credit Agreement and without duplication of any such liability for
such Hedging Contracts.

 

(b)                                 Any Credit Party may enter into any Hedge
Modification provided such Credit Party complies with Section 7.03(b) of the
Antero Resources Credit Agreement.

 

Section 7.04                             Limitation on Mergers, Issuances of
Securities.  No Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, merge or consolidate with or into any other Person, except as
otherwise permitted under the Antero Resources Credit Agreement.

 

Section 7.05                             Limitation on Dispositions of
Property.  No Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, Dispose of any of the Borrowing Base Properties or the Equity
Interests of any Restricted Subsidiary or any material interest therein, or
discount, sell, pledge or assign any notes payable to it, accounts receivable or
future income, or enter into any Sale and Leaseback Transaction except as
otherwise permitted under the Antero Resources Credit Agreement.

 

Section 7.06                             Limitation on Dividends and
Redemptions.  No Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, declare or make any Restricted Payment, other than Restricted
Payments payable to Antero or to Guarantors that are Subsidiaries of Antero.

 

Section 7.07                             Limitation on Investments and New
Businesses.  Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, (a) make any expenditure or commitment or incur any obligation
or enter into or engage in any transaction except in the ordinary course of
business, (b) engage directly or indirectly in any business or conduct any
operations except in connection with or incidental the acquisition of
MidstreamWater Assets and the provision of MidstreamWater Services, or (c) make
any acquisitions of or capital contributions to or other Investments in any
Person, other than (i) Permitted Investments and (ii) investments in the Equity
Interests of any Restricted Subsidiary.

 

Section 7.08                             Limitation on Credit Extensions. 
Except for Permitted Investments and intercompany Indebtedness permitted under
Section 7.01(b) of the Antero Resources Credit Agreement, no Credit Party will,
nor will it permit any of its Restricted Subsidiaries to, extend credit, make
advances or make loans to any Person.

 

Section 7.09                             Transactions with Affiliates.  No
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
engage in any material transaction with any of its Affiliates on

 

58

--------------------------------------------------------------------------------


 

terms which are less favorable to it than those which would have been obtainable
at the time in arm’s-length dealing with Persons other than such Affiliates,
provided that such restriction shall not apply to transactions among Credit
Parties.

 

Section 7.10                             Prohibited Contracts; Negative Pledge. 
Except as expressly provided for in the Antero Resources Credit Agreement, the
Loan Documents and the Senior Notes Documents (or any documents evidencing or
relating to any Permitted Refinancing), no Credit Party will, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into,
create, or otherwise allow to exist any contract or other consensual restriction
on the ability of any Credit Party or any Restricted Subsidiary to: (a) pay
dividends or make other distributions to another Credit Party or any Restricted
Subsidiary, (b) redeem Equity Interests held in it by another Restricted
Subsidiary, (c) repay loans and other Indebtedness owing by it to another Credit
Party or any Restricted Subsidiary, (d) transfer any of its assets to another
Credit Party, or (e) grant Liens to Administrative Agent to secure the
Obligations; provided that, Borrower may enter into any “take-or-pay” contract
or other contract or arrangement for the purchase of goods or services from
Borrower which obligates any other Person (including a Credit Party) to pay for
such goods or service regardless of whether they are delivered or furnished to
it.   The Credit Parties will not, and will not permit any Restricted Subsidiary
to, amend or permit any amendment to any contract or lease which releases,
qualifies, limits, makes contingent or otherwise detrimentally affects, in any
material respect, the rights and benefits of Administrative Agent or any Lender
under or acquired pursuant to any Security Documents.

 

Section 7.11                             Reserved.

 

Section 7.12                             Reserved.

 

Section 7.13                             Reserved.

 

ARTICLE VIII
Guarantee of Obligations

 

Section 8.01                             Guarantee of Payment.  Each Guarantor
unconditionally and irrevocably guarantees to the Administrative Agent for the
benefit of the Secured Parties, the punctual payment of all Obligations now or
which may in the future be owing by any Credit Party (the “Guaranteed
Liabilities”).  This Guarantee is a guaranty of payment and not of collection
only. The Administrative Agent shall not be required to exhaust any right or
remedy or take any action against Borrower or any other Person or any
collateral.  The Guaranteed Liabilities include interest accruing after the
commencement of a proceeding under bankruptcy, insolvency or similar laws of any
jurisdiction at the rate or rates provided in the Loan Documents, or the Hedging
Contracts between any Credit Party and any Secured Party, as the case may be,
regardless of whether such interest is an allowed claim.  Each Guarantor agrees
that, as between the Guarantor and the Administrative Agent, the Guaranteed
Liabilities may be declared to be due and payable for the purposes of this
Guarantee notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards Borrower or any other
Guarantor and that in the event of a declaration or attempted declaration, the
Guaranteed Liabilities shall immediately become due and payable by each
Guarantor for the purposes of this Guarantee.

 

59

--------------------------------------------------------------------------------


 

Section 8.02                             Guarantee Absolute.  Each Guarantor
guarantees that the Guaranteed Liabilities shall be paid strictly in accordance
with the terms of this Agreement and the Hedging Contracts.  The liability of
each Guarantor hereunder is absolute and unconditional irrespective of:  (a) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Loan Documents or the Guaranteed Liabilities, or any other
amendment or waiver of or any consent to departure from any of the terms of any
Loan Document or Guaranteed Liability, including any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guaranty or support document, or any exchange,
release or non-perfection of any collateral, for all or any of the Loan
Documents or Guaranteed Liabilities; (c) any present or future law, regulation
or order of any jurisdiction (whether of right or in fact) or of any agency
thereof purporting to reduce, amend, restructure or otherwise affect any term of
any Loan Document or Guaranteed Liability; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, Borrower or a Guarantor.

 

Section 8.03                             Guarantee Irrevocable.  This Guarantee
is a continuing guaranty of the payment of all Guaranteed Liabilities now or
hereafter existing under this Agreement and the Hedging Contracts and shall
remain in full force and effect until payment in full of all Guaranteed
Liabilities and other amounts payable hereunder and until this Agreement and the
Hedging Contracts are no longer in effect or, if earlier, when the Guarantor has
given the Administrative Agent written notice that this Guarantee has been
revoked; provided that any notice under this Section shall not release the
revoking Guarantor from any Guaranteed Liability, absolute or contingent,
existing prior to the Administrative Agent’s actual receipt of the notice at its
branches or departments responsible for this Agreement and the Hedging Contracts
and reasonable opportunity to act upon such notice.

 

Section 8.04                             Reinstatement.  This Guarantee shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Liabilities is rescinded or must otherwise
be returned by any Secured Party on the insolvency, bankruptcy or reorganization
of Borrower or any other Credit Party, or otherwise, all as though the payment
had not been made.

 

Section 8.05                             Subrogation.  No Guarantor shall
exercise any rights which it may acquire by way of subrogation, by any payment
made under this Guarantee or otherwise, until all the Guaranteed Liabilities
have been paid in full and this Agreement and the Hedging Contracts are no
longer in effect.   If any amount is paid to the Guarantor on account of
subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Secured Parties and shall be promptly paid to the
Administrative Agent to be credited and applied to the Guaranteed Liabilities,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of this Agreement and the Hedging Contracts.  If any Guarantor makes
payment to any Secured Party of all or any part of the Guaranteed Liabilities
and all the Guaranteed Liabilities are paid in full and this Agreement and the
Hedging Contracts are no longer in effect, such Secured Party shall, at such
Guarantor’s request, execute and deliver to such Guarantor appropriate
documents, without

 

60

--------------------------------------------------------------------------------


 

recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Liabilities resulting from the payment.

 

Section 8.06                             Subordination.  Without limiting the
rights of the Secured Parties under any other agreement, any liabilities owed by
Borrower to any Guarantor in connection with any extension of credit or
financial accommodation by any Guarantor to or for the account of Borrower,
including but not limited to interest accruing at the agreed contract rate after
the commencement of a bankruptcy or similar proceeding, are hereby subordinated
to the Guaranteed Liabilities, and such liabilities of Borrower to such
Guarantor, if the Administrative Agent so requests, shall be collected, enforced
and received by any Guarantor as trustee for the Administrative Agent and shall
be paid over to the Administrative Agent on account of the Guaranteed
Liabilities but without reducing or affecting in any manner the liability of the
Guarantor under the other provisions of this Guarantee.

 

Section 8.07                             Setoff.  Each Guarantor agrees that, in
addition to (and without limitation of) any right of setoff, banker’s lien or
counterclaim the Administrative Agent, any Lender or any Lender Counterparty may
otherwise have, the Administrative Agent, such Lender or such Lender
Counterparty shall be entitled, at its option, to offset balances (general or
special, time or demand, provisional or final) held by it for the account of any
Guarantor at any office of the Administrative Agent, such Lender or such Lender
Counterparty, in Dollars or in any other currency, against any amount payable by
such Guarantor under this Guarantee which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the failure of the
Administrative Agent, such Lender, or such Lender Counterparty to give such
notice shall not affect the validity thereof.

 

Section 8.08                             Formalities.  Each Guarantor waives
presentment, notice of dishonor, protest, notice of acceptance of this Guarantee
or incurrence of any Guaranteed Liability and any other formality with respect
to any of the Guaranteed Liabilities or this Guarantee.

 

Section 8.09                             Limitations on Guarantee. The
provisions of the Guarantee under this Article VIII are severable, and in any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under this Guarantee
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guarantee,
then, notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent, any Lender or any Lender Counterparty, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 8.09 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent, Lenders and Lender
Counterparties hereunder to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 8.09 with respect to the Maximum Liability, except to
the extent necessary so that

 

61

--------------------------------------------------------------------------------


 

none of the obligations of any Guarantor hereunder shall not be rendered
voidable under applicable law.

 

Section 8.10                             Keepwell.

 

(a)                                 Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Credit Party to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 8.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.10, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 8.10 shall remain in full force and effect until this Agreement is
terminated, all Obligations are paid in full (other than contingent obligations
for which no claim has been made) and all of the Lenders’ Commitments are
terminated.  Each Qualified ECP Guarantor intends that this Section 8.10
constitute, and this Section 8.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(b)                                 Notwithstanding any other provisions of this
Agreement or any other Loan Document, Obligations guaranteed by any Guarantor,
or secured by the grant of any Lien by such Guarantor under any Security
Document, shall exclude all Excluded Swap Obligations of such Guarantor.

 

ARTICLE IX
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 Borrower shall fail to pay any principal of
any Loan (including any payments required under Section 2.11) when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)                                 Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Article) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Borrower, any Restricted Subsidiary in or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or in any Loan Document furnished
pursuant to or in connection with this Agreement or any amendment or
modification thereof or waiver hereunder, shall prove to have been incorrect in
any

 

62

--------------------------------------------------------------------------------


 

material respect (without duplication of any materiality qualifier contained
therein) when made or deemed made;

 

(d)                                 Borrower or any Restricted Subsidiary shall
fail to observe or perform any covenant, condition or agreement contained in
Section 6.02, Section 6.03 (with respect to Borrower or any Restricted
Subsidiary’s existence), Section 6.05 (with respect to insurance), Section 6.08,
or in Article VII;

 

(e)                                  Borrower or any Restricted Subsidiary shall
fail to observe or perform any covenant, condition or agreement contained in
(i) this Agreement (other than those specified in paragraph (a), (b) or (d) of
this Article) and such failure shall continue unremedied for a period of thirty
(30) days after receipt of written notice thereof from the Administrative Agent
to Borrower (which notice will be given at the request of any Lender) or
(ii) any other Loan Document and such failure continues beyond the applicable
period of grace (if any) provided in such Loan Document;

 

(f)                                   Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness (including any Indebtedness
outstanding under the Antero Resources Credit Agreement), when and as the same
shall become due and payable and such failure shall continue beyond the
applicable grace period, if any.

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness (including any Indebtedness outstanding under the
Antero Resources Credit Agreement) becoming due prior to its scheduled maturity
or that enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of any such Material Indebtedness or any
trustee or agent on its or their behalf to cause such Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this paragraph (g) shall not
apply to (i) Indebtedness that becomes due as a result of voluntary sale or
transfer of the property or assets securing such Indebtedness and
(ii) Indebtedness that becomes due as a result of a change in law, tax
regulation or accounting treatment so long as such Indebtedness is paid when
due;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or any
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for thirty (30)
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)                                     Borrower or, any Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or

 

63

--------------------------------------------------------------------------------


 

hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                    Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $10,000,000 (not covered by insurance
reasonably expected to provide payment therefor) shall be rendered against
Borrower or any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged or unsatisfied for a period of thirty (30) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Majority Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a liability
of Borrower or any Restricted Subsidiary in excess of $10,000,000;

 

(m)                             the delivery by any Guarantor to the
Administrative Agent of written notice that a Guarantee under Article VIII has
been revoked or is otherwise declared invalid or unenforceable;

 

(n)                                 the Liens granted by any Credit Party under
the Security Documents shall become invalid in any material respect or any
obligation of any Credit Party under any Loan Document shall become invalid in
any material respect and, with respect to both of the foregoing, the same
remains unremedied for thirty (30) days after an executive officer of such
Credit Party has actual knowledge thereof, or the validity of such Liens or
obligation shall be challenged by any Credit Party in writing; or

 

(o)                                 a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to Borrower or
any Restricted Subsidiary described in paragraph (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to Borrower, take either or both of the following actions, at the same or
different times:   (i) terminate the Aggregate Commitment, and thereupon the
Aggregate Commitment shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and

 

64

--------------------------------------------------------------------------------


 

other obligations of Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Borrower; and in case of any event with
respect to Borrower described in paragraph (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Borrower.  Without limiting the foregoing,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and each Lender may protect and enforce its rights under
this Agreement and the other Loan Documents by any appropriate proceedings,
including proceedings for specific performance of any covenant or agreement
contained in this Agreement or any other Loan Document, and the Administrative
Agent and each Lender may enforce payment of any Obligations due and payable
hereunder or enforce any other legal or equitable right which it may have under
this Agreement, any other Loan Document, or under applicable law or in equity.

 

ARTICLE X

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders or Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Credit Party that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a

 

65

--------------------------------------------------------------------------------


 

Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative
Agent.  No Person identified as a Syndication Agent, Co-Documentation Agent or
an Arranger, in each case, in its respective capacity as such, shall have any
responsibilities or duties, or incur any liability, under this Agreement or the
other Loan Documents.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and Borrower.  Upon any such resignation, the Majority
Lenders shall have the right, with the consent of Borrower (which consent shall
not be unreasonably withheld or delayed), to appoint a successor; provided that
no consent of Borrower shall be required if any Default has occurred and is
continuing.  If no successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New
York.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03

 

66

--------------------------------------------------------------------------------


 

shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Each Lender hereby authorizes the Administrative Agent to release any Collateral
that is permitted to be sold or released pursuant to the terms of the Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute
and deliver to Borrower, at Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by Borrower in connection with any sale or other
disposition of Collateral to the extent such sale or other disposition is
permitted by the terms of Section 7.05 of the Antero Resources Credit Agreement
or is otherwise authorized by the terms of the Loan Documents. Each Lender
hereby authorizes the Administrative Agent to subordinate Liens on any property
or assets granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property or assets that constitutes a
Permitted Lien of the type described in clause (h) of the definition thereof.

 

ARTICLE XI

Miscellaneous

 

Section 11.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to Borrower or any other Credit
Party, to Antero MidstreamWater LLC, 1615 Wynkoop St., Denver, Colorado 80202,
Attention: Glen Warren, President and Chief FinancialAlvyn A. Schopp, Chief
Administrative Officer and Regional Vice President, Telecopy No.  (303)
357-7315;

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Mail Code IL1-0010, 10 South Dearborn, Chicago,
Illinois, 60603-2003, Telecopy No.: (312) 385-1544, Attention: Lillian Arroyo,
with a copy to JPMorgan Chase Bank, N.A., Mail Code TX2-S038, 712 Main Street,
8th Floor, Houston, Texas 77002, Telecopy No. (713) 216-7770, Attention: Ryan
Fuessel;

 

67

--------------------------------------------------------------------------------


 

(iii)                               if to a Syndication Agent or
Co-Documentation Agent, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire; and

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 11.02                      Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by Borrower therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Credit Parties and the Majority
Lenders or by the Credit Parties and the Administrative Agent with the consent
of the Majority Lenders; provided that no such agreement shall (1) amend or
waive any of the conditions specified in Article V without the written consent
of each Lender (provided that the Administrative Agent may in its discretion
withdraw any request it has made under Section 5.01(m)), (2) increase the
Applicable Percentage of any Lender or increase the Commitment of any Lender
without the written consent of such Lender, (3) increase the Maximum Facility
Amount without the written consent of each Lender, (4) reduce the principal
amount of any Loan or reduce the rate of

 

68

--------------------------------------------------------------------------------


 

interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (5) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of the Aggregate
Commitment, without the written consent of each Lender affected thereby (it
being understood that any waiver of a mandatory prepayment of the Loans or a
mandatory reduction of the Commitments shall not constitute a postponement or
waiver of a scheduled payment or date of expiration), (6) change
Section 2.18(b) or Section 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (7) except in connection with any Dispositions permitted in Section 7.05
of the Antero Resources Credit Agreement, release any Credit Party from its
obligations under the Loan Documents or release any of the Collateral without
the written consent of each Lender, (8) change any of the provisions of this
Section or the definition of “Majority Lenders” or “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender, or
(9) amend this Section 11.02 without the consent of each Lender; provided
further that no such agreement shall (x) amend, modify or otherwise affect the
rights or duties of the Administrative Agent without the prior written consent
of the Administrative Agent or (y) change any of the provisions of Section 2.22
without the prior written consent of the Administrative Agent.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 11.02, the Administrative Agent may, with the consent
of Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to correct any clerical errors or cure any ambiguity, omission,
mistake, defect or inconsistency.

 

Section 11.03                      Expenses; Indemnity; Damage Waiver.

 

(a)                                 Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 THE CREDIT PARTIES SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH

 

69

--------------------------------------------------------------------------------


 

INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY BORROWER OR ANY
SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO BORROWER OR ANY
SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO.  THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE IN ANY WAY OR TO ANY EXTENT
OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR
CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE
FOREGOING PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS
THE CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT TO HAVE BEEN GROSSLY
NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT AND NOT ANY OTHER INDEMNITEE.

 

(c)                                  To the extent that any Credit Party fails
to pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage of such unpaid amount
with respect to amounts to be paid to the Administrative Agent (in each case,
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

70

--------------------------------------------------------------------------------


 

(d)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE CREDIT PARTIES SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF.

 

(e)                                  All amounts due under this Section shall be
payable not later than ten (10) days after written demand therefor.

 

Section 11.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by such Credit Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               Borrower; provided that no consent of Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, a
Federal Reserve Bank, an Approved Fund or, if any Event of Default has occurred
and is continuing, any other assignee; and

 

(B)                               the Administrative Agent.

 

(i)                                     Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and

 

71

--------------------------------------------------------------------------------


 

Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of Borrower and the
Administrative Agent otherwise consent; provided that no such consent of
Borrower shall be required if any Event of Default has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of such Lender’s Commitment and such Lender’s Loans under
this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that no such
processing and recordation fee shall be required for an assignment by a Lender
to an Affiliate of such Lender;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and;

 

(E)                                notwithstanding anything to the contrary
herein, after giving effect to any such Assignment, the Applicable Percentage of
any assigning Lender and any assignee Lender shall be equal to the “Applicable
Percentage” of such assigning Lender and such assignee Lender, respectively,
under and as defined in the Antero Resources Credit Agreement, and in the event
any Lender is required to assign any or all of its rights and obligations under
this Agreement, such Lender shall also be required to assign its rights and
obligations under the Antero Resources Credit Agreement in the corresponding
Applicable Percentage.

 

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(ii)                                  Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s

 

72

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17 and Section 11.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section except that any attempted assignment or transfer
by any Lender that does not comply with clause (C) of Section 11.04(b)(ii) shall
be null and void.

 

(iii)                               The Administrative Agent, acting for this
purpose as an agent of Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment and
Applicable Percentage of, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Credit Parties, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Credit Parties and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(iv)                              Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section, and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.07, Section 2.18(d) or Section 11.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
Borrower, the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a

 

73

--------------------------------------------------------------------------------


 

Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, Borrower agree that
each Participant shall be entitled to the benefits of Section 2.15, Section 2.16
and Section 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Notwithstanding anything
to the contrary herein, after giving effect to any such participation, the
Applicable Percentage of any selling Lender and any Participant shall be equal
to the “Applicable Percentage” of such selling Lender and such Participant,
respectively, under and as defined in the Antero Resources Credit Agreement and
in the event any Participant is required to assign or sell any or all of its
rights and obligations under this Agreement, such Participant shall also be
required to assign or sell its rights and obligations under the Antero Resources
Credit Agreement in the corresponding Applicable Percentage.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15 or Section 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the prior written consent of Borrower.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 2.17(e) as though it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 11.05                      Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding

 

74

--------------------------------------------------------------------------------


 

and unpaid and so long as the Aggregate Commitment has not expired or
terminated.  The provisions of Section 2.15, Section 2.16, Section 2.17,
Section 11.03, Section 11.12 and Article X shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans the Aggregate Commitment or the termination
of this Agreement or any provision hereof.

 

Section 11.06                      Counterparts; Integration; Effectiveness.
 This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.  Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 11.07                      Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 11.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of Borrower against any of and all the obligations of any Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section and Section 8.07 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

75

--------------------------------------------------------------------------------


 

Section 11.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(b)                                 EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, CITY OF NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 11.10                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING

 

76

--------------------------------------------------------------------------------


 

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.11                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 11.12                      Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority having jurisdiction over any Lender
or any self-regulatory authority or agency possessing investigative powers and
the ability to sanction members for non-compliance, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations,
(g) with the consent of Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Credit Party.  For the purposes
of this Section, “Information” means all information received from any Credit
Party relating to any Credit Party or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 11.13                      Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be

 

77

--------------------------------------------------------------------------------


 

contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

Section 11.14                      USA PATRIOT Act.  Each Lender that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.  Borrower
shall, upon the request of the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requires to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

 

Section 11.15                      Flood Insurance Regulation. Notwithstanding
any provision in any Mortgage to the contrary, in no event is any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation) located on the
Mortgaged Properties within an area having special flood hazards and in which
flood insurance is available under the National Flood Insurance Act of 1968
included in the definition of “Mortgaged Properties” and no such Building or
Manufactured (Mobile) Home shall be encumbered by any Mortgage.  As used herein,
“Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time, and (iv) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.

 

[Signature Pages Follow]

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

 

 

ANTERO MIDSTREAM LLC (formerly known as Antero Resources Midstream Operating
LLC)WATER LLC

 

 

 

 

 

By:

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional

 

 

Vice President

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional

 

 

Vice President

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

ANTERO MIDSTREAM PARTNERS, LP

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

By:

 

 

Name:

David Morris

 

Title:

Authorized Officer

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., f/k/a UNION BANK, N.A.,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

Name:

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

3.

Borrower:

 

Antero Resources Midstream OperatingWater LLC

 

 

 

 

4.

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

5.

Credit Agreement:

 

Credit Agreement dated as of February 28, 2014 among Antero Resources Midstream
OperatingWater LLC, as Borrower, certain SubsidiariesAffiliates of Borrower, as
Guarantors, the Lenders parties thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

6.  Assigned Interest:

 

Aggregate
Commitment/
Loans for all
Lenders

 

Amount of
Commitment/
Loans Assigned

 

Maximum Facility
Amount

 

Amount of
Maximum Facility
Amount Assigned

 

Applicable
Percentage of
Commitment/Loans/
Maximum Facility
Amount

 

$

 

 

$

 

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                         , 201  

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

[Consented to and] Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

ANTERO RESOURCES MIDSTREAM OPERATINGWATER LLC

 

 

 

 

 

By:

 

 

Title:

 

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Credit Agreement dated as of February 28, 2014 among Antero Resources Midstream
OperatingWater LLC, as Borrower, the Lenders party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any Subsidiary or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any Subsidiary or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest,

 

ANNEX 1 A - 1

--------------------------------------------------------------------------------


 

fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

ANNEX 1 A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF COUNSEL FOR BORROWER

 

(See attached)

 

EXHIBIT B - 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [    ] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit Agreement, dated as of February 28,
2014 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among ANTERO RESOURCES MIDSTREAM
OPERATINGWATER LLC, as Borrower, CERTAIN SUBSIDIARIESAFFILIATES OF BORROWER, as
Guarantors, the LENDERS party thereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”).

 

Section 1.  Pursuant to Section 6.12 of the Credit Agreement, the undersigned
hereby:

 

(a)           agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;

 

(b)           represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date (if
applicable to the undersigned);

 

(c)           agrees that no event has occurred or is continuing as of the date
hereof, or will result from the transactions contemplated hereby on the date
hereof, that would constitute an Event of Default or a Default;

 

(d)           agrees to and hereby does irrevocably and unconditionally guaranty
the due and punctual payment in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with Article VIII of the Credit
Agreement;

 

(e)           (i) agrees that this counterpart may also be attached to the
Security Agreement, (ii) agrees that the undersigned will comply with all the
terms and conditions of the Security Agreement as if it were an original
signatory thereto, (iii) grants to the Administrative Agent a security interest
in all of the undersigned’s right, title and interest in and to all “Collateral”
(as such term is defined in the Security Agreement) of the undersigned, in each
case whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) delivers to the Administrative Agent supplements to all schedules attached
to the Security Agreement.  All such Collateral shall be deemed to be part of
the “Collateral” and hereafter subject to each of the terms and conditions of
the Security Agreement; and

 

EXHIBIT C - 1

--------------------------------------------------------------------------------


 

(f)            (i) agrees that this counterpart may also be attached to the
Pledge Agreement, (ii) agrees that the undersigned will comply with all the
terms and conditions of the Pledge Agreement as if it were an original signatory
thereto, (iii) grants to the Administrative Agent a security interest in all of
the undersigned’s right, title and interest in and to all “Collateral” (as such
term is defined in the Pledge Agreement) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) delivers to the Administrative Agent supplements to all schedules attached
to the Pledge Agreement.  All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Pledge Agreement.

 

Section 2.   The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement.  Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. 
Any notice or other communication herein required or permitted to be given shall
be given pursuant to Section 11.01 of the Credit Agreement, and for all purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof.  In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

EXHIBIT C - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopier

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopier

 

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

EXHIBIT C - 3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

REVOLVING NOTE

 

New York, New York

[                       ,       ]

 

FOR VALUE RECEIVED, the undersigned, Antero Resources Midstream OperatingWater
LLC, a Delaware limited liability corporation (“Antero”) (the “Borrower”) hereby
unconditionally promises to pay to [                     ] (herein called
“Lender”), the principal sum equal to its Commitment as set forth in the Credit
Agreement (as hereinafter defined), or, if greater or less, the aggregate unpaid
principal amount of the Loans made by Lender to Borrower pursuant to the terms
of the Credit Agreement, together with interest on the unpaid principal balance
thereof as set forth in the Credit Agreement, both principal and interest
payable as therein provided in lawful money of the United States of America at
the offices of Administrative Agent provided in Section 11.01 of the Credit
Agreement, or at such other place, as from time to time may be designated by
Administrative Agent in accordance with the Credit Agreement.

 

This Revolving Note (herein called “Note”) (a) is issued and delivered under
that certain Credit Agreement dated as of February 28, 2014, among Borrower,
certain Subsidiaries of Borrower, as Guarantors, the lenders from time to time a
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (herein,
as from time to time supplemented, amended, restated or otherwise modified,
called the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings specified in the Credit Agreement), (b) is
subject to the terms and provisions of the Credit Agreement, which contains
provisions for payments and prepayments hereunder and acceleration of the
maturity hereof upon the happening of certain stated events, and (c) is secured
by and entitled to the benefits of certain Security Documents (as identified and
defined in the Credit Agreement).  Payments on this Note shall be made and
applied as provided in the Credit Agreement.  Reference is hereby made to the
Credit Agreement for a description of certain rights, limitations of rights,
obligations and duties of the parties hereto and for the meanings assigned to
terms used and not defined herein and to the Security Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

 

The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date or as otherwise provided
under the Credit Agreement.

 

Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest which, under applicable law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Credit Agreement which more fully set out
the limitations on how interest accrues hereon.  The term “applicable law” as
used in this Note shall mean the laws of the State of New York or the laws of
the United States, whichever laws allow the greater interest, as such laws now
exist or may be changed or amended or come into effect in the future.

 

EXHIBIT D - 1

--------------------------------------------------------------------------------


 

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the Indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

 

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

 

This Note and the rights and duties of the parties hereto shall be governed by
the laws of the State of New York, except to the extent the same are governed by
applicable federal law.

 

THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 

ANTERO RESOURCES MIDSTREAM OPERATINGWATER LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT D - 2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Applicable Percentages and Commitment

 

Lender

 

Applicable
Percentage

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

6.85000

%

$34,250,000.0013,700,000.00

 

Wells Fargo Bank, N.A.

 

6.85000

%

$34,250,000.0013,700,000.00

 

Credit Agricole Corporate and Investment Bank

 

6.00000

%

$30,000,000.0011,999,999.99

 

MUFG Union Bank, N.A.

 

6.00000

%

$30,000,000.0011,999,999.99

 

Citibank, N.A.

 

6.00000

%

$30,000,000.0011,999,999.99

 

Barclays Bank PLC

 

6.00000

%

$30,000,000.0011,999,999.99

 

Capital One, National Association

 

6.00000

%

$30,000,000.0011,999,999.99

 

Toronto Dominion (New York) LLC

 

3.83333

%

$19,166,666.667,666,666.67

 

Comerica Bank

 

3.83333

%

$19,166,666.667,666,666.67

 

BMO Harris Bank N.A.

 

3.83333

%

$19,166,666.667,666,666.67

 

U.S. Bank National Association

 

3.83333

%

$19,166,666.667,666,666.67

 

Credit Suisse AG, Cayman Islands Branch

 

3.83333

%

$19,166,666.667,666,666.67

 

The Bank of Nova Scotia

 

3.83333

%

$19,166,666.667,666,666.67

 

Branch Banking and Trust Company

 

2.83333

%

$14,166,666.675,666,666.67

 

Canadian Imperial Bank of Commerce, New York Branch

 

2.83333

%

$14,166,666.675,666,666.67

 

KeyBank National Association

 

2.83333

%

$14,166,666.675,666,666.67

 

ABN AMRO Capital USA LLC

 

2.83333

%

$14,166,666.675,666,666.67

 

PNC Bank, National Association

 

2.83333

%

$14,166,666.675,666,666.67

 

Sumitomo Mitsui Banking Corporation

 

2.83333

%

$14,166,666.675,666,666.67

 

Fifth Third Bank

 

2.83333

%

$14,166,666.675,666,666.67

 

Guaranty Bank and Trust Company

 

0.46667

%

$2,333,333.34

 

Compass Bank

 

2.83333

%

14,166,666.67$5,666,66

 

 

--------------------------------------------------------------------------------


 

Lender

 

Applicable
Percentage

 

Commitment

 

HSBC Bank USA, National Association

 

2.83333

%

14,166,666.67$5,666,66

 

Morgan Stanley Bank, N.A.

 

2.83333

%

14,166,666.67$5,666,66

 

SunTrust Bank

 

2.83333

%

14,166,666.67$5,666,66

 

Santander Bank, N.A.

 

1.66667

%

8,333,333.33$3,333,333.

 

Guaranty Bank and Trust Company

 

0.46667

%

$933,333.33

 

TOTAL

 

100.00000

%

500,000,000.00200,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

CAPITALIZATION

 

Unrestricted Subsidiaries:  None.

 

Borrower:

 

1.                                      Antero Resources Midstream
OperatingWater LLC

 

Jurisdiction of Organization:  Delaware

 

Federal Tax Identification Number:  N/A47-2263453

 

Restricted Subsidiaries:

 

1.                                      None

 

--------------------------------------------------------------------------------